EXHIBIT 10.1

EXECUTION VERSION

PURCHASE AND SALE AGREEMENT

Plains Exploration & Production Company,

a Delaware corporation

and

Certain Affiliated Entities

As Sellers

and

OXY USA Inc.,

a Delaware corporation

As Buyer

December 14, 2007



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

TABLE OF CONTENTS

 

ARTICLE 1

   DEFINITIONS    1

ARTICLE 2

   SALE AND PURCHASE OF PROPERTIES; EXCLUDED ASSETS    10

2.1

   Sale and Purchase of Properties    10

2.2

   Excluded Assets    12

ARTICLE 3

   PURCHASE PRICE    13

3.1

   Purchase Price    13

ARTICLE 4

   ADJUSTMENTS TO PURCHASE PRICE    13

4.1

   Increases in Purchase Price    13

4.2

   Decreases in Purchase Price    14

ARTICLE 5

   REPRESENTATIONS AND WARRANTIES OF SELLERS    15

5.1

   Organization    15

5.2

   Authority    15

5.3

   No Conflict    15

5.4

   Enforceability    16

5.5

   Contracts    16

5.6

   Litigation and Claims    16

5.7

   Finder’s Fees    16

5.8

   Sale Contracts    16

5.9

   Notices    17

5.10

   Imbalances    17

5.11

   Property Obligations    17

5.12

   Property Operation    17

5.13

   Take-or-Pay    17

5.14

   Taxes    17

5.15

   Timely Receipt    17

5.16

   Timely Payment    18

5.17

   Outstanding Obligations    18

5.18

   Tax Partnerships    18

5.19

   Status of Sellers    18

5.20

   Sufficient Rights to Operate    18

 

i



--------------------------------------------------------------------------------

5.21

   No Encumbrances    18

5.22

   CVGG    18

5.23

   Materials Provided to Buyer    19

ARTICLE 6

   REPRESENTATIONS AND WARRANTIES OF BUYER    19

6.1

   Organization    20

6.2

   Authority    20

6.3

   No Conflicts    20

6.4

   Enforceability    20

6.5

   Basis of Buyer’s Decision; Property Review    20

6.6

   Buyer’s Experience and Counsel    20

6.7

   Closing Funds    20

6.8

   No Further Distribution    20

6.9

   Buyer’s Ability to Take Title    20

6.10

   Buyer’s Ability to Operate    21

6.11

   Finder’s Fees    21

6.12

   Buyer AMI    21

ARTICLE 7

   COVENANTS OF SELLERS    21

7.1

   Conduct of Business Pending Closing    21

7.2

   Access    22

7.3

   H-S-R Act    23

7.4

   Satisfaction of Conditions    23

7.5

   Consents and Approvals    23

7.6

   Transition Services    23

7.7

   Joint Operating Agreements    23

ARTICLE 8

   COVENANTS OF BUYER    23

8.1

   H-S-R Act    23

8.2

   Satisfaction of Conditions    24

ARTICLE 9

   CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLERS    24

9.1

   Representations and Warranties    24

9.2

   Covenants    24

9.3

   No Litigation    24

9.4

   H-S-R Act    24

 

ii



--------------------------------------------------------------------------------

ARTICLE 10

   CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER    24

10.1

   Representations and Warranties    24

10.2

   Covenants    25

10.3

   No Litigation    25

10.4

   H-S-R Act    25

10.5

   Release of Liens    25

10.6

   Consents and Approvals    25

ARTICLE 11

   TITLE MATTERS    25

11.1

   Title Defect Notice    25

11.2

   Determination of Title Defects and Defect Values    25

11.3

   Calculation of Defect Value    27

11.4

   Exclusion of Properties Subject to Title Defects    28

11.5

   Purchase Price Adjustment for Title Benefits    29

11.6

   CVGG Title Defects    29

ARTICLE 12

   ENVIRONMENTAL MATTERS    29

12.1

   Presence of Wastes, NORM, Hazardous Substances and Asbestos    29

12.2

   Environmental Assessment    29

12.3

   Notice of Adverse Environmental Conditions    30

12.4

   Determination of Adverse Environmental Conditions and Remediation Values   
30

12.5

   Exclusion of Properties Subject to Adverse Environmental Conditions    32

12.6

   Latigo Arbitration    32

12.7

   CVGG Adverse Environmental Conditions    32

ARTICLE 13

   SUSPENSE FUNDS HELD BY SELLERS    32

13.1

   Suspended Funds    32

ARTICLE 14

   CLOSING    33

14.1

   The Closing    33

14.2

   Closing Statement    33

14.3

   Closing Deliveries    33

ARTICLE 15

   POST-CLOSING ADJUSTMENTS    34

15.1

   Final Settlement Statement    34

15.2

   Arbitration    34

15.3

   Payment of Final Purchase Price    35

 

iii



--------------------------------------------------------------------------------

ARTICLE 16

   ALLOCATION OF RISK    35

16.1

   Sellers’ Indemnity    35

16.2

   Survival of Sellers’ Representations and Warranties    36

16.3

   Buyer’s Indemnity    36

16.4

   Assumption by Buyer    37

16.5

   Limitations of Warranties    37

16.6

   Gas Balancing    38

16.7

   Notice of Claims    38

16.8

   Defense of Claims    39

ARTICLE 17

   RISK OF LOSS    39

17.1

   Casualty Loss    39

17.2

   Buyer’s Risk of Loss    39

ARTICLE 18

   TERMINATION AND REMEDIES    40

18.1

   Termination    40

18.2

   Effect of Termination    40

18.3

   Specific Performance and Other Remedies    41

ARTICLE 19

   ADDITIONAL COVENANTS    41

19.1

   Further Assurances    41

19.2

   Access to Records by Seller    41

19.3

   Use of Sellers’ Name    41

19.4

   Sellers’ Employees    41

19.5

   Preferential Right to Purchase    42

19.6

   Area of Mutual Interest in Colorado    42

19.7

   Marketing of Production    43

ARTICLE 20

   ARBITRATION    44

20.1

   Determination    44

20.2

   Decision Binding    44

ARTICLE 21

   MISCELLANEOUS    45

21.1

   Notice    45

21.2

   Governing Law    46

21.3

   Assignment    46

21.4

   Entire Agreement    46

21.5

   Amendment; Waiver    46

 

iv



--------------------------------------------------------------------------------

21.6

   Severability    46

21.7

   Construction    47

21.8

   Confidentiality    47

21.9

   Standstill    47

21.10

   Headings    47

21.11

   Counterparts    48

21.12

   Expenses, Fees and Taxes    48

21.13

   Tax-Deferred Exchange Option    48

21.14

   CV Pipeline LLC Tax Partnership.    49

21.15

   CVGG Tax Partnership    49

21.16

   Public Announcements    49

21.17

   Limitation on Damages    49

21.18

   Schedules    49

 

v



--------------------------------------------------------------------------------

Exhibits and Schedules:

Exhibit A

   Leases and Fee Interests

Exhibit B

   Wells; WI/RI; Allocated Values

Exhibit C

   Form of Assignment

Exhibit D

   Non-foreign Affidavit

Exhibit E

   Form of Transition Service Agreement

Exhibit F

   Form of Joint Operating Agreement

Exhibit G

   Intentionally Omitted

Exhibit H

   Form of LLC Interest Assignment

Exhibit I

   Form of Right of First Refusal Agreement

Exhibit J-1

   Area of Mutual Interest

Exhibit J-2

   Buyer’s Exceptions from Area of Mutual Interest

Exhibit K

   Form of Office Lease Assignment

Schedule 1.1

   Sellers Individuals with “Knowledge”

Schedule 2.1.3

   Contracts with Area of Mutual Interest or Non-Competition Provisions

Schedule 2.2.3

   Excluded Contracts

Schedule 5.3

   Consents; Preferential Purchase Rights

Schedule 5.5

   Material Contracts

Schedule 5.6

   Litigation

Schedule 5.9

   Enforcement Actions

Schedule 5.10

   Gas Imbalances

Schedule 5.12

   Well Compliance

Schedule 5.13

   Take or Pay Obligations

Schedule 5.17

   Obligations

Schedule 5.18

   Properties Subject to Partnership Reporting

Schedule 5.22

   CVGG Exceptions

Schedule 11.1

   Buyer Individuals with Knowledge

Schedule 19.4

   Certain Employees

 

vi



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (“Agreement”) is made and entered into on
December 14, 2007, by and among Plains Exploration & Production Company, a
Delaware corporation (“PXP”), Plains Resources Inc., a Delaware corporation
(“PRI”), PXP Hell’s Gulch LLC, a Delaware limited liability company (“Hell’s
Gulch LLC”), PXP East Plateau LLC, a Delaware limited liability company (“East
Plateau LLC”), PXP Brush Creek LLC, Delaware limited liability company (“Brush
Creek LLC”), PXP Piceance LLC, a Delaware limited liability company (“Piceance
LLC”), Pogo Producing Company LLC, a Delaware limited liability company
(“Pogo”), Pogo Panhandle 2004 LP, a Texas limited partnership (“Pogo 2004”), and
Latigo Petroleum Texas, LP, a Texas limited partnership (“Latigo”) (individually
each may be referred to as a “Seller” and collectively the “Sellers”), and OXY
USA Inc., a Delaware corporation (“Buyer,” and together with Sellers, the
“Parties”).

ARTICLE 1

DEFINITIONS

“Acquired Interest” is defined in Section 19.6.

“Adverse Environmental Condition” means any contamination or condition exceeding
regulatory limits and not otherwise authorized by permit or law, resulting from
any discharge, release, production, storage, treatment, seepage, escape,
leakage, emission, emptying, leaching or any other activities on, in or from any
Property, or the migration or transportation from other lands to any Property,
of any wastes, pollutants, contaminants, hazardous materials or other materials
or substances subject to regulation relating to the protection of the
environment that require remediation based upon the condition at the Effective
Time pursuant to any current federal, state or local laws or statutes, including
Environmental Laws. Neither the foregoing definition nor any provision of this
Agreement that incorporates this defined term shall abrogate or limit Sellers’
or Buyer’s respective indemnity and hold harmless obligations under Section 16.1
and 16.3.

“Adverse Environmental Condition Notice” is defined in Section 12.3.

“Adverse Environmental Condition Removal” is defined in Section 12.5.

“affiliate” means any person which (a) controls either directly or indirectly a
Party, or (b) is controlled directly or indirectly by such Party, or (c) is
directly or indirectly controlled by a person which directly or indirectly
controls such Party, for which purpose “control” shall mean the right to
exercise fifty percent (50%) or more of the voting rights in the appointment of
the directors or similar representation of a person, and for which purpose and
for the purpose of other provisions of this Agreement “person” shall mean any
individual, corporation, government, partnership, company, group, authority,
association or other entity.

“Agreement” is defined in the preamble.

“Allocated Value” with respect to any Property means the value allocated to such
Property as set forth on Exhibit B, or in the case of a Property to which a
value has not been assigned in such Exhibit, “Allocated Value” means the value
thereof (for purposes of this Agreement) mutually agreed by the Parties, acting
reasonably, and with respect to the LLC Interests, the value allocated to such
LLC Interests as set forth on Exhibit B.

 

1



--------------------------------------------------------------------------------

“Area of Mutual Interest” is defined in Section 19.6.

“Assignment” is defined in Section 14.3.1.

“Brush Creek LLC” is defined in the preamble.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banks in Houston, Texas, are generally authorized or
obligated, by law or executive order, to close.

“Buyer” is defined in the preamble.

“Buyer Group” means Buyer, its affiliates, and Buyer’s and its affiliates’
respective employees, officers, directors, agents and representatives.

“Buyer’s Permian Properties” is defined in Section 21.18.2.

“Casualty Loss” is defined in Section 17.1.

“Claim” means any loss, cost or expense (including reasonable attorneys’ fees,
experts’ fees and court costs), damage, obligation, claim, liability or cause of
action.

“Claim Notice” is defined in Section 16.7.

“Closing” is defined in Section 14.1.

“Closing Date” is defined in Section 14.1.

“Code” is defined in Section 5.18.

“Collbran Valley Gas Segment” means the segment of CVGG’s Collbran Valley Gas
Gathering System lying between the Anderson Gulch Processing Plant and the
interconnection with TransColorado Gas Transmission Company and between the
Anderson Gulch Processing Plant and the interconnection with Rocky Mountain
Natural Gas LLC.

“Confidentiality Agreement” is defined in Section 21.4.

“Contracts” is defined in Section 2.1.3.

“CVGG” means Collbran Valley Gas Gathering, LLC, a Colorado limited liability
company.

“CV Pipeline LLC” means PXP CV Pipeline LLC, a Delaware limited liability
company.

“Data” is defined in Section 7.2.

 

2



--------------------------------------------------------------------------------

“Debt Instrument” shall mean any indenture, mortgage, loan, credit or
sale-leaseback or similar financial contract.

“Defect Notification Deadline” means 5:00 p.m., Houston, Texas time, on the
latest Business Day that is not less than fifteen days prior to the Closing
Date.

“Defect Value” means with respect to each Property that is agreed or determined
to be subject to a Title Defect, the lesser of (a) the Allocated Value of the
Property subject to such Title Defect and (b) the amount determined in
accordance with Sections 11.2 and 11.3 with respect to such Title Defect.

“Easements” is defined in Section 2.1.4.

“East Plateau LLC” is defined in the preamble.

“Effective Time” is defined in Section 2.1.

“Electing Party” is defined in Section 21.13.

“Environmental Laws” means all applicable laws and regulations concerning or
relating to the pollution or protection of the environment, including the Clean
Air Act, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (“CERCLA”), the Federal Water Pollution Control Act, the Safe
Drinking Water Act, the Toxic Substance Control Act, the Hazardous and Solid
Waste Amendments Act of 1984, the Superfund Amendments and Reauthorization Act
of 1986, the Hazardous Materials Transportation Act, the Clean Water Act, the
National Environmental Policy Act, the Endangered Species Act, the Fish and
Wildlife Coordination Act, the National Historic Preservation Act and the Oil
Pollution Act of 1990, as such laws may be amended from time to time and all
regulations, orders, rulings, directives, requirements and ordinances
promulgated thereunder.

“ERISA Liability” means any obligation, liability or Losses attributable to or
arising out of (a) Sellers’ or their affiliates’ employment relationship with
the employees of Sellers or their affiliates prior to Closing, (b) Sellers’ or
their affiliates’ employee benefit plans applicable to such employees, and
(c) Sellers’ or their affiliates responsibilities under the Employee Retirement
Income Security Act of 1974, as amended, applicable to such employees.

“Excluded Assets” is defined in Section 2.2.

“Facilities” is defined in Section 2.1.2.

“Fee Interests” is defined in Section 2.1.8.

“FERC” means the United States Federal Energy Regulatory Commission.

“FERC Liability” means any obligation, liability or Losses attributable to or
arising out of any order issued by the FERC, or any Stipulation and Consent
Agreement or other settlement entered into with the FERC’s Office of
Enforcement, in connection with: (a) the FERC Petition for Declaratory Order or
a certificate to own and operate the Collbran Valley Gas Segment

 

3



--------------------------------------------------------------------------------

pursuant to Section 7 of the Natural Gas Act, as applicable; (b) any violation
of the Natural Gas Act or orders or regulations issued thereunder with respect
to the operation of the Collbran Valley Gas Segment as a gathering facility or
intrastate pipeline; and (c) any violation of the Natural Gas Policy Act of 1978
or orders or regulations issued thereunder with respect to the operation of the
Collbran Valley Gas Segment as a gathering facility or intrastate pipeline.

“Final Settlement Statement” is defined in Section 15.1.

“Franchise Tax Liability” means any tax imposed by a state on Sellers’ or any of
their affiliates’ net income and/or capital for the privilege of engaging in
business in that state.

“GAAP” means United States generally accepted accounting principles.

“Good and Defensible Title” means such title that (a) (i) entitles Sellers to
receive not less than twice the Net Revenue Interest set forth in Exhibit B in
all Hydrocarbons produced from the Wells, units, Leases or Fee Interests
described in Exhibit B at any time during the productive life thereof and
(ii) obligates Sellers to bear not more than twice the Working Interest set
forth in Exhibit B in the Wells, units, Leases or Fee Interests described in
Exhibit B (unless there is a corresponding increase in the Net Revenue Interest)
at any time during the productive life or abandonment thereof, (b) with respect
to all Properties not described on Exhibit B, is defensible, and (c) is free and
clear of all liens and encumbrances, except for Permitted Encumbrances, other
than Permitted Encumbrances that consist of consents and approvals set forth on
Schedule 5.3, unless and until such consents and approvals are obtained.
Notwithstanding anything else herein, title to a Property affected or burdened
by a sliding-scale royalty disclosed on Exhibit B shall not be considered to be
less than Good and Defensible Title as a result of the effect of any such
royalty on Sellers’ Net Revenue Interest in the affected Property.

“H-S-R Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Hedge Contract” shall mean any contract to which any Seller or any of its
affiliates is a party with respect to any swap, forward, future or derivative
transaction or option or similar agreement, whether exchange traded,
“over-the-counter” or otherwise, involving, or settled by reference to, one or
more rates, currencies, commodities, equity or debt instruments or securities,
or economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions.

“Hell’s Gulch LLC” is defined in the preamble.

“Hydrocarbons” means oil, gas, natural gas liquids, condensate and related
hydrocarbons, carbon dioxide, sulfur and helium.

“Income Tax Liability” means any obligation, liability or Losses of Sellers or
any of their affiliates attributable to any federal, state, local or foreign
income tax measured or imposed on the net income of Sellers or any of their
affiliates that was or is attributable to Sellers or any of their affiliates’
ownership of an interest in or operation of the Properties.

“Indemnified Party” is defined in Section 16.7.

 

4



--------------------------------------------------------------------------------

“Indemnifying Party” is defined in Section 16.7.

“Joint Operating Agreement” is defined in Section 7.7.

“Lands” is defined in Section 2.1.1.

“Latigo” is defined in the preamble.

“Latigo Arbitration” is defined in Section 12.6.

“Lease” is defined in Section 2.1.1.

“Liquidated Title Defect Payment” is defined in Section 11.3.3.

“LLC Interests” means 50% of the issued and outstanding membership interests in
CV Pipeline LLC.

“LLC Assignment” means an Assignment of Limited Liability Company Membership
Interest in the form of Exhibit H pursuant to which the LLC Interests will be
transferred to Buyer by PRI.

“Losses” means all damages, losses, liabilities, obligations, payments, amounts
paid in settlement, fines, penalties, costs (including reasonable fees and
expenses of attorneys, accountants and other professional advisors, as well as
of expert witnesses, and other costs of investigation, preparation and
litigation in connection with any pleading, claim, demand or other action) of
any kind or nature whatsoever, whether known or unknown, contingent or vested,
or matured or unmatured.

“Material Adverse Effect” means an adverse effect (other than resulting from
market conditions generally in the oil and gas industry) on the ownership or use
of any of the Properties that would have or has a negative impact of at least
$50,000,000 on the value of the Properties.

“Material Contracts” is defined in Section 5.5.

“Minimal Defects” means (a) any individual Title Defect with a Defect Value of
less than $100,000, excluding any Title Defect arising from the failure to
obtain a consent to assignment or any Title Defect arising from a preferential
purchase right, or (b) any individual Adverse Environmental Condition with a
Remediation Value of less than $100,000.

“New Permian Disclosures” is defined in Section 21.18.4.

“New Restriction Disclosure” is defined in Section 21.18.1.

“Net Revenue Interest” means an interest in and to the Hydrocarbons saved,
produced and sold from any Well, unit, Lease, or Fee Interest described in
Exhibit B.

“NORM” means naturally occurring radioactive material.

 

5



--------------------------------------------------------------------------------

“Office Lease” means that certain Lease Agreement by and between WB Summit
Properties, Inc., and Pogo Producing Company, dated March 18, 1997, as amended,
for the entirety of the fifth and sixth floors and a portion of the third floor
(totaling 28,780 square feet) of the office building known as The Summit,
located at 300 North Marienfeld, Midland, TX 79701.

“Outside Date” means June 30, 2008.

“Parties” is defined in the preamble.

“Permian Properties” means those properties that are identified under the
heading “Permian Properties” in Exhibits A and B.

“Permit” is defined in Section 2.1.6.

“Permitted Encumbrances” means:

(a) Royalties, overriding royalties, reversionary interests and similar burdens
if the cumulative effect of the burdens does not operate to reduce Sellers’ Net
Revenue Interest in a Well, unit, Lease or Fee Interest described in Exhibits A
or B at any time during the productive life thereof, below twice the Net Revenue
Interest for such Well, unit, Lease or Fee Interest set forth in Exhibit B or
operate to increase Sellers’ Working Interest in a Well, unit, Lease or Fee
Interest described in Exhibit B at any time during the productive life or
abandonment thereof, to more than twice the Working Interest for such Well,
unit, Lease or Fee Interest set forth in Exhibit B (unless there is a
corresponding increase in the Net Revenue Interest);

(b) Division orders and sales contracts terminable without penalty upon no more
than 30 days notice to the purchaser or as set forth on Schedule 5.5;

(c) Required third-party consents to assignment and similar agreements with
respect to which waivers or consents (i) are obtained from the appropriate
parties prior to Closing or (ii) are routinely obtained from governmental
entities after Closing for transactions of this nature;

(d) Materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s, tax and other similar liens or charges arising in the ordinary
course of business for obligations (i) that are not delinquent or (ii) that if
delinquent, are being contested in good faith by appropriate action of which
Buyer is notified in writing before Closing and for which Sellers indemnify
Buyer subsequent to Closing;

(e) All rights to consent by, required notices to, filings with, or other
actions by governmental entities in connection with the sale or conveyance of
oil and gas leases, pipelines or gathering systems or interests therein if they
are routinely obtained subsequent to the sale or conveyance;

(f) Easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations that do not materially interfere with
oil and gas operations to be conducted on any Well, unit, Lease or Fee Interest
described in Exhibits A or B or operation of any gathering system related
thereto;

 

6



--------------------------------------------------------------------------------

(g) All (i) Material Contracts listed on Schedule 5.5, (ii) other operating
agreements, unit agreements, unit operating agreements and pooling agreements
affecting the Properties (except for any terms or provisions thereof that are
not usual and customary for agreements of such nature covering oil and gas
properties and operations similar to the Properties and current operation
thereof) or (iii) compulsory or commissioner’s pooling or units or pooling
designations; provided, however, that the effect of any such documents, pooling
or units or pooling designations will not reduce Sellers’ interest with respect
to oil and gas produced from any Well, unit, Lease or Fee Interest described in
Exhibits A or B at any time during the productive life thereof, below twice the
Net Revenue Interest set forth in Exhibit B, or increase such Sellers’ Working
Interest in such Well, unit, Lease or Fee Interest at any time during the
productive life or abandonment thereof, to more than twice the Working Interest
set forth in Exhibit B for such Well, unit, Lease or Fee Interest (unless there
is a corresponding increase in the Net Revenue Interest);

(h) Conventional rights of reassignment prior to release or surrender requiring
notice to the holders of the rights;

(i) All rights reserved to or vested in any governmental, statutory or public
authority to control or regulate any gathering systems, Wells, Leases, lands or
Fee Interests in any manner, and all applicable laws, rules and orders of any
governmental authority;

(j) The terms and conditions of the Leases, provided that the effect of the
terms and conditions of any Leases do not reduce Sellers’ interest with respect
to oil and gas produced from any Well, unit, Lease or Fee Interest below twice
the Net Revenue Interest set forth in Exhibit B at any time during the
productive life of thereof, for such Well, unit, Lease or Fee Interest, or
increase Sellers’ Working Interest in such Well, unit, Lease or Fee Interest at
any time during the productive life or abandonment thereof, to more than twice
the Working Interest set forth in Exhibit B for such Well, unit or Lease (unless
there is a corresponding increase in the Net Revenue Interest);

(k) All other liens, charges, encumbrances, contracts, agreements, instruments,
obligations, defects and irregularities affecting the Properties which
individually or in the aggregate are not such as to interfere materially with
the operation, value or use of any of the Property, could not reasonably be
expected to prevent or delay Buyer from receiving the proceeds of production
from any of Well, unit, Lease or Fee Interest and which do not reduce Sellers’
interest with respect to Hydrocarbons produced from any Well, unit, Lease or Fee
Interest below twice the Net Revenue Interest set forth in Exhibit B at any time
during the productive life thereof, for such Well, unit, Lease or Fee Interest,
or increase Sellers’ Working Interest in such Well, unit, Lease or Fee Interest
at any time during the productive life or abandonment thereof, to more than
twice the Working Interest set forth in Exhibits B for such Well, unit, Lease or
Fee Interest (unless there is a corresponding increase in the Net Revenue
Interest);

 

7



--------------------------------------------------------------------------------

(l) Those matters identified in Schedule 5.6, 5.9 and 5.12;

(m) Any Title Defects that constitute Minimal Defects; and

(n) Any Title Defects Buyer has expressly waived in writing or which are deemed
to have become Permitted Encumbrances under Section 11.1.

“Piceance LLC” is defined in the preamble.

“Pogo” is defined in the preamble.

“Pogo 2004” is defined in the preamble.

“PR Notice” is defined in Section 19.5.

“Preferential Right Properties” is defined in Section 19.5.

“Preliminary Purchase Price” is defined in Section 14.2.

“PRI” is defined in the preamble.

“Property or Properties” is defined in Section 2.1.

“Purchase Price” is defined in Section 3.1.

“PV-NRI” is defined in Section 11.3.2.

“PXP” is defined in the preamble.

“Restriction” is defined in Section 21.18.1.

“Right of First Refusal Agreement” means the Right of First Refusal Agreement in
the form of Exhibit I pursuant to which PXP and Brown PXP Properties, LLC, a
Texas limited liability company, shall grant to Buyer a right of first refusal
with respect to their interests in the properties described therein.

“Records” is defined in Section 2.1.7.

“Remediation Value” is defined in Section 12.3.

“Royalty Interests” is defined in Section 2.1.9.

“Sellers” is defined in the preamble.

“Seller Group” means Sellers, their respective affiliates, and Sellers and their
affiliates’ respective employees, officers, directors, agents and
representatives.

“Sellers’ Knowledge”, as it pertains to either the aggregate knowledge of
Sellers or to any Seller, means the actual knowledge of any of the individuals
identified in Schedule 1.1.

 

8



--------------------------------------------------------------------------------

“Sellers’ Retained Liabilities” is defined in Section 16.1.

“Subject Entity” is defined in Section 19.5.

“Tax Deferred Exchange” is defined in Section 21.13.

“Tax Matters Member” is defined in Section 21.14.1.

“Tax Return” means any return, form, declaration of estimated tax, report, claim
for refund, or information return or statement relating to taxes, including any
schedules or attachment thereto, and including any amendments thereof.

“Title Benefit” is defined in Section 11.5.

“Title Defect” is defined in Section 11.1.

“Title Defect Notice” is defined in Section 11.1.

“Title Defect Removal” is defined in Section 11.4.

“Transfer” is defined in Section 19.5.

“Transfer Taxes” is defined in Section 21.12.1.

“Uncured Title Defect” means any Title Defect, other than a Minimal Defect,
neither removed pursuant to a Title Defect Removal, nor cured, not later than
two Business Days prior to Closing.

“Uncured Title Defects Value” means the aggregate Defect Value for all Uncured
Title Defects.

“Unremedied Adverse Environmental Condition” means any Adverse Environmental
Condition, other than a Minimal Defect, that has not been removed pursuant to an
Adverse Environmental Condition Removal, and for which Seller has not elected to
remediate under Section 12.4.3.

“Unremedied Adverse Environmental Conditions Value” means the aggregate
Remediation Value of all Unremedied Adverse Environmental Conditions.

“Updated Schedules” is defined in Section 21.18.1.

“Well” is defined in Section 2.1.2.

“Working Interest” means, with respect to the Wells, units, Leases or Fee
Interests (other than the Royalty Interests) set forth in Exhibits A or B, an
interest in and to the full and entire leasehold estate created under and by
virtue of the Leases or, in the case of the Fee Interests only, in and to the
full and entire fee estate to the extent specified in Exhibit A and all rights
and obligations of every kind and character appurtenant thereto or arising
therefrom, without regard to any valid royalty, overriding royalties, production
payments, carried interests, liens, or other encumbrances or charges against
production therefrom insofar as such interest in said leasehold or fee estate is
burdened with the obligation to bear and pay costs of operations.

 

9



--------------------------------------------------------------------------------

ARTICLE 2

SALE AND PURCHASE OF PROPERTIES; EXCLUDED ASSETS

2.1 Sale and Purchase of Properties. Subject to the terms and conditions herein
set forth, Sellers agree to sell, assign, convey and deliver to Buyer, and Buyer
agrees to purchase and acquire from Sellers at the Closing, but effective as of
7:00 a.m. local time where the Properties are located on January 1, 2008 (the
“Effective Time”) for purposes of the Purchase Price calculations set forth in
this Agreement, (i) all of Sellers’ rights, titles, interests and obligations
pursuant to the Office Lease, (ii) the LLC Interests, and (iii) an undivided
fifty percent (50%) of Sellers’ right, title and interest in and to the
following, other than the Excluded Assets:

2.1.1. The oil, gas, other Hydrocarbon and mineral leases, and the leasehold
estates and subleases created thereby, described in Exhibit A (collectively, the
“Leases”), and all of the lands covered by the Leases (“Lands”), together with
corresponding interests in and to all the property and rights incident thereto,
including all rights in any pooled or unitized acreage by virtue of the Lands
being a part thereof, all tenements and hereditaments belonging to the Leases,
pools and units, all production from the pool or unit allocated to any such
Lands; and all interests in any wells within the pool or unit associated with
the Lands; and all reversionary interests, convertible interests, net profits
interests and gas imbalance volumes owed to a Seller by a third party as of the
Effective Time;

2.1.2. All producing, non-producing, shut-in and abandoned oil and gas wells,
other Hydrocarbon wells, salt water disposal wells, injection wells,
observations wells, co-op wells, well bores and water wells located on the
Leases, the Lands or the Fee Interests or lands pooled or unitized therewith,
including the wells described in Exhibit B and the proration units associated
therewith (“Wells”); and all pipelines, flowlines, gathering lines (up to such
lines’ connection with the gathering systems owned by CVGG), plants, processing
systems, buildings, compressors, meters, tanks, machinery, tools, utility lines,
personal property, equipment, fixtures, and improvements located on and
appurtenant to the Leases, the Lands or the Fee Interests or elsewhere insofar
as they are used or obtained in connection with the ownership, operation,
maintenance or repair of the Leases or production of Hydrocarbons or the Fee
Interests or relate to the production, treatment, sale, or disposal of
Hydrocarbons or water produced from the Leases, the Lands or the Fee Interests
or attributable thereto (the “Facilities”);

2.1.3. All farmout and farmin agreements, operating agreements, production sales
and purchase contracts, saltwater disposal agreements, surface leases, division
and transfer orders, and (to the extent transferable by Sellers without any
expense to Sellers not advanced or reimbursed by Buyer or material restrictions
under third party agreements) all other written contracts, contractual rights,
interests and other written agreements covering or affecting any or all of the
Leases, Lands, Wells, Facilities or Fee Interests or the production, handling or
transportation of oil, gas, other Hydrocarbon or other mineral

 

10



--------------------------------------------------------------------------------

substances attributable to the Properties, excluding (x) all Hedge Contracts and
Debt Instruments and (y) all agreements that are not set forth on Schedule 2.1.3
or identified to Buyer by Sellers in accordance with the provisions of
Section 21.18 that contain area of mutual interest or non-competition provisions
(the “Contracts”);

2.1.4. All easements, rights-of-way, licenses, authorizations, permits, and
similar surface and other rights and interests applicable to, or used or useful
in connection with, any or all of the Leases, Lands, Wells, Facilities or Fee
Interests, including those easements or rights-of-way identified on Schedule 5.5
(the “Easements”);

2.1.5. All Hydrocarbons (or the proceeds from the sale of Hydrocarbons) produced
after the Effective Time, attributable to Sellers’ interest in the Leases,
Lands, Wells, Facilities, Contracts or Fee Interests;

2.1.6. To the extent assignable in undivided interests, the concurrent benefit
of all environmental and other governmental (whether federal, state or local)
permits, licenses, orders, authorizations, franchises and related instruments or
rights relating to the ownership, operation or use of any gathering systems,
Leases, Lands, Wells, Facilities or Fee Interests (the “Permits”);

2.1.7. To the extent transferable without material restriction or payment of a
transfer or licensing fee under third party agreements not advanced or
reimbursed by Buyer, a concurrent right, to copies (the copying costs of which
shall be borne 50% by the Buyer and 50% by the Sellers) of all books, files,
records, correspondence, studies, surveys, reports, geologic, proprietary
geophysical and seismic data (including raw data and any interpretative data or
information relating to such geologic, geophysical and seismic data) and other
data (in each case whether in written or electronic format) in the actual
possession or control of Sellers or which Sellers have the right to obtain
(either without the payment of money or delivery of other consideration or
unduly burdensome effort or, upon Buyer’s election, at Buyer’s expense) and
relating to the operation of the Leases, Lands, Wells, Facilities or Fee
Interests, including all title records, prospect information, title opinions,
title insurance reports/policies, property ownership reports, customer lists,
supplier lists, sales materials, promotional materials, operational records,
technical records, production and processing records, division order, lease,
land and right-of-way files, accounting files and contract files (the
“Records”);

2.1.8. All fee interests to the surface and in oil, gas, other Hydrocarbons or
other minerals, including rights under grant deeds, mineral deeds, conveyances
or assignments, as set forth on Exhibit A (“Fee Interests”);

2.1.9. All royalties, overriding royalties, production payments, rights to the
royalties in kind, or other interests in production of oil, gas, other
Hydrocarbons or other minerals excluding working interests, as set forth on
Exhibits A and B (the “Royalty Interests”);

2.1.10. All partnership interests (tax, state law or otherwise) affecting any
Properties;

 

11



--------------------------------------------------------------------------------

2.1.11. To the extent assignable, all rights to indemnities (except with respect
to Seller Retained Liabilities) and releases from third parties relating to the
Properties; provided, however, that Sellers undertake to use commercially
reasonable efforts to pursue any available remedies under any such
non-assignable rights to indemnities, to keep Buyer reasonably informed from
time to time regarding the status of such efforts and to transfer the economic
benefit of any recovery thereunder to the extent attributable to the Properties
promptly to the Buyer;

2.1.12. To the extent assignable, all insurance proceeds under existing policies
of insurance, if any, relating to the Properties, but only to the extent that
such benefits relate to liabilities for which Buyer is responsible under this
Agreement; and

2.1.13. All other assets and properties of Sellers used or held for use in the
extraction, transportation or processing of Hydrocarbons from the Properties.

The fifty percent (50%) of Sellers’ interest in the real and personal
properties, rights, titles, and interests described in Sections 2.1.1 through
2.1.14, that are to be sold, assigned, conveyed and delivered to Buyer subject
to the limitations and terms expressly set forth herein and in Exhibits A and B,
are hereinafter collectively called the “Properties” or, individually, a
“Property”, except for the Excluded Assets set forth below in Section 2.2.

2.2 Excluded Assets. Sellers specifically exclude from this transaction all
reservations and exceptions listed as such in Exhibit A and the following (all
such reservations and exceptions listed on Exhibit A and all of the exclusions
listed below in this Section 2.2 are collectively referred to herein as the
“Excluded Assets”):

2.2.1. Sellers reserve all counterclaims, cross-claims, offsets or defenses and
similar rights with respect to all Sellers’ Retained Liabilities described in
Sections 16.1.2, through 16.1.6, 16.1.8, 16.1.9 or 16.1.10;

2.2.2. All Hedge Contracts and Debt Instruments and all agreements that are not
set forth on Schedule 2.1.3 or identified to Buyer by Sellers in accordance with
the provisions of Section 21.18 that contain area of mutual interest or
non-competition provisions;

2.2.3. Those contracts or other agreements set forth on Schedule 2.2.3;

2.2.4. All rights and causes of action arising, occurring or existing in favor
of any Seller to the extent attributable to the period prior to the Effective
Time or arising out of the operation of or production from the Properties prior
to the Effective Time (including, but not limited to, any and all contract
rights, claims, receivables, revenues, recoupment rights, recovery rights,
accounting adjustments, mispayments, erroneous payments or other claims of any
nature in favor of any Seller (other than indemnity claims to be conveyed
pursuant to Section 2.1.11) and relating and accruing to the period prior to the
Effective Time), and any rights to any claims for indemnity under, or claims to
any portion of the Escrow Account as defined in and established under the Asset
Purchase and Sale Agreement dated April 18, 2007, by and between Laramie Energy,
LLC, as seller, and PXP, as buyer;

 

12



--------------------------------------------------------------------------------

2.2.5. Any Seller’s general corporate records (even if referring to the
Properties), income tax records and information entitled to legal privilege in
favor of a Seller or any affiliate of a Seller;

2.2.6. Any refund of costs, taxes or expenses borne by any Seller attributable
to the period prior to the Effective Time, except to the extent Buyer has
indemnified Seller for such costs, taxes or expenses, in which case such Seller
shall promptly transfer such refund to Buyer to the extent attributable to the
Properties;

2.2.7. All computer or communications software or intellectual property
(including tapes, data and program documentation and all tangible manifestations
and technical information relating thereto) owned, licensed or used by any
Seller and which are not in sole service on the Permian Properties, other than
the Records;

2.2.8. Any logo, service mark, copyright, trade name or trademark of or
associated with any Seller or any affiliate of any Seller of any business of
Seller or of any affiliate of any Seller;

2.2.9. Motor vehicles and other rolling stock by any Seller and which are not in
sole service on the Permian Properties;

2.2.10. Originals of all Records; and

2.2.11. All geologic, geophysical and seismic data that is proprietary to any of
the Sellers; provided, however, each respective Seller shall grant Buyer a
perpetual, non-exclusive, royalty-free, assignable license, at no additional
charge, granting full rights of use and access to such data.

ARTICLE 3

PURCHASE PRICE

3.1 Purchase Price. The total purchase price for the Properties shall be One
Billion Five-hundred and Fifty Million Dollars ($1,550,000,000.00) (the
“Purchase Price”), subject to any applicable adjustments as hereinafter
provided.

ARTICLE 4

ADJUSTMENTS TO PURCHASE PRICE

The Purchase Price shall be adjusted as follows:

4.1 Increases in Purchase Price. The Purchase Price shall be increased by an
amount equal to the sum of the following amounts:

4.1.1. the amount of any costs and expenses actually paid or to be paid by
Sellers and their affiliates related to owning, operating, producing and
maintaining the Properties from and after the Effective Time, including capital
expenditures, plus a fixed overhead charge of $500,000 per month, prorated for
any partial month prior to the Closing Date;

 

13



--------------------------------------------------------------------------------

4.1.2. the amount of all prepaid expenses, including ad valorem, property and
similar taxes and assessments based upon or measured by ownership, relating to
the Properties, paid by Sellers and attributable to periods of time after the
Effective Time;

4.1.3. the amount of all upward adjustments to the Purchase Price provided for
in this Agreement, including any Title Benefit adjustments as set forth in
Section 11.5;

4.1.4. the value of the following items, less any applicable severance taxes and
royalties which are the obligation of Buyer: (a) all oil, gas and other
Hydrocarbons in pipelines or in tanks above the pipeline sales connection, in
each case at the Effective Time that is credited to the Properties, (b) all
unsold inventory of gas plant products attributable to the Properties at the
Effective Time, each such value to be the market or, if applicable, the contract
price in effect as of the Effective Time, and (c) all gas imbalance volumes
related to the Properties owed to a Seller by a third party as of the Effective
Time, multiplied by $3.50 per mmbtu;

4.1.5. fifty percent (50%) of the aggregate amount of any expense reimbursements
or capital contributions made by CV Pipeline LLC to CVGG to the extent such
reimbursements or contributions are fairly attributable to the period after the
Effective Time;

4.1.6. the amount of all proceeds paid or to be paid to Buyer from the sale of
production, net of all applicable taxes and royalties paid or to be paid by
Buyer, attributable to the Properties for periods of time prior to the Effective
Time; and

4.1.7. the amount of any (i) security deposits or (ii) prepaid rents
attributable to any period following the Closing Date, paid by any Seller
pursuant to the Office Lease.

4.2 Decreases in Purchase Price. The Purchase Price shall be decreased by an
amount equal to the sum of the following amounts:

4.2.1. the amount of all proceeds paid or to be paid to Sellers or their
affiliates, including proceeds from the sale of production, net of all
applicable taxes and royalties paid or to be paid by Sellers or their
affiliates, attributable to the Properties for periods of time after the
Effective Time;

4.2.2. an amount equal to all ad valorem, property and similar taxes and
assessments based upon or measured by ownership, and other expenses to be paid
by Buyer relating to the Property, that are unpaid as of the Closing Date and
attributable to periods of time prior to the Effective Time;

4.2.3. the amounts, if any, relating to (a) Casualty Losses pursuant to
Section 17.1, (b) Title Defect Removals under Article 11; or (c) Adverse
Environmental Condition Removal under Article 12;

4.2.4. the amount, if any, by which the aggregate Uncured Title Defects Value
and Unremedied Adverse Environmental Conditions Value exceeds two and
three-quarter percent (2.75%) of the Purchase Price;

 

14



--------------------------------------------------------------------------------

4.2.5. all gas imbalance volumes related to the Properties owed by a Seller to a
third party as of the Effective Time, multiplied by $3.50 per mmbtu;

4.2.6. fifty percent (50%) of the aggregate amount of any distributions received
by PRI from CV Pipeline LLC, attributable to CVGG operations, to the extent such
distributions are fairly attributable to the period after the Effective Time;

4.2.7. the amounts, if any, contemplated by Section 11.2.3;

4.2.8. the amounts, if any, contemplated by Section 21.18; and

4.2.9. any other amount provided for in this Agreement.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF SELLERS

Sellers jointly and severally represent and warrant to Buyer that each of the
statements made in this Article 5 is true and correct as of the date of this
Agreement and will be true and correct as of the Closing Date. To the extent any
of Sellers’ representations or warranties relate to Properties which are not
operated by a Seller, such representations and warranties are made solely to
Sellers’ Knowledge after due inquiry by Sellers, notwithstanding anything
contained in this Agreement to the contrary.

5.1 Organization. Each of PXP and PRI is a corporation validly existing and in
good standing under the laws of the State of its incorporation or organization.
Each other Seller is a limited liability company or limited partnership validly
existing and in good standing under the laws of the State of its formation. Each
Seller (other than Pogo Producing Company LLC on the date of this Agreement but
including such Seller as of the Closing Date) is in good standing and duly
qualified to do business in each other jurisdiction in which the conduct of its
business or ownership or leasing of its properties makes such qualification or
registration necessary. CVGG is a limited liability company duly organized,
validly existing and in good standing under the laws of the state of Colorado.

5.2 Authority. Each Seller has full power to enter into and perform its
obligations under this Agreement and has taken all proper corporate, limited
liability company or limited partnership action to authorize entering into this
Agreement and performing its obligations hereunder. To Sellers’ Knowledge, other
than as set forth on Schedule 5.22, CVGG has all requisite power and authority
to carry on its business as presently conducted.

5.3 No Conflict. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor the compliance with
the terms hereof will result in any default under any material agreement or
instrument to which any Seller is a party (including its governing documents) or
by which any of the Properties is bound, or violate any order, writ, injunction,
decree, statute, rule or regulation applicable (i) to any Seller, (ii) to
Sellers’ Knowledge, to CVGG, (iii) to any of the Properties or (iv) to Sellers’
Knowledge, to CVGG’s assets. Schedule 5.3 sets forth those consents to
assignment, preferential rights or waivers of preferential rights to purchase
from third parties that are required in connection with the consummation of the
transactions contemplated hereby. There are no governmental consents

 

15



--------------------------------------------------------------------------------

required in connection with the consummation of the transactions contemplated
hereby, other than approvals from governmental entities customarily obtained
post-closing and consents required under the H-S-R Act.

5.4 Enforceability. This Agreement has been duly executed and delivered on
behalf of each Seller and constitutes (and the Assignment(s), when executed and
delivered at Closing, will constitute) the legal, valid and binding obligation
of such Seller, enforceable in accordance with its terms, except as limited by
bankruptcy or other similar laws applicable generally to creditors’ rights and
as limited by general equitable principles.

5.5 Contracts. Schedule 5.5 describes (a) all area of mutual interests
agreements and agreements that include non-competition restrictions or other
similar restrictions on doing business, all purchase or sale agreements (other
than with respect to production of Hydrocarbons and the disposition of field
equipment in the ordinary course), partnership (other than tax partnerships),
joint venture and/or exploration or development program agreements relating to
Wells, Leases or Fee Interests or otherwise included in the Properties or by
which the Properties are bound, (b) all of the production sales, transportation,
marketing and processing agreements relating to the Wells, Leases or Fee
Interests, other than such agreements which are terminable by Sellers without
penalty on 60 or fewer days’ notice without the payment of money or delivery of
other consideration or unduly burdensome effort, (c) any contracts or agreements
with any affiliate of any Seller that relate to the Properties or by which the
Properties are bound, (d) any contracts or agreements burdening the Properties
which could reasonably be expected to obligate Sellers to expend in excess of
$1,000,000 in any calendar year, and (e) other than contracts governing the sale
of Hydrocarbons, any contracts or agreements related to the Properties under
which Sellers or their affiliates could reasonably be expected to receive in
excess of $1,000,000 of revenues net of direct expenses in any calendar year
((a) – (e) collectively, the “Material Contracts”). Except as disclosed in
Schedule 5.5, no Seller has received written notice of any default under the
Office Lease or of the Material Contracts and the Office Lease, Material
Contracts, the Leases and the Easements are in full force and effect (except, in
the case of Easements, where any failure to be in full force and effect would
not materially interfere with or prevent operations as currently conducted on
the Property or Properties related thereto) and have not been modified or
amended in any material respect. To the Sellers’ Knowledge, Sellers have
complied with the material terms of the Office Lease and all Material Contracts.

5.6 Litigation and Claims. Except as set forth on Schedule 5.6, no suit, action,
demand, proceeding, lawsuit or other litigation is pending or, to Sellers’
Knowledge, threatened with respect to the Office Lease or any Properties or, to
Sellers’ Knowledge, and other than as set forth on Schedule 5.22, CVGG or its
assets.

5.7 Finder’s Fees. No Seller has incurred any liability, contingent or
otherwise, for brokers’ or finders’ fees with respect to this transaction for
which Buyer shall have any responsibility whatsoever.

5.8 Sale Contracts. Except as set forth on Schedule 5.5 and for (a) contracts
governing the sale of Hydrocarbons in the ordinary course which are terminable
by Sellers without penalty on 60 or fewer days’ notice or (b) the disposition in
the ordinary course of equipment no longer suitable for oil and gas field
operations, there are no contracts or options outstanding for the sale, exchange
or transfer of any Seller’s interest in CV Pipeline LLC or the Properties or any
portion thereof or, to Sellers’ Knowledge, CVGG’s assets.

 

16



--------------------------------------------------------------------------------

5.9 Notices. Except as set forth on Schedule 5.9, each Seller’s operation of the
Properties and, to Sellers’ Knowledge, other than as set forth on Schedule 5.22,
CVGG’s operation of its assets, is not the subject of any pending regulatory
compliance or enforcement actions and no Seller has received written notice, of
any violation of laws, rules or regulations (federal, state and local), which
have not heretofore been complied with, issued with respect to the Properties
or, to Sellers’ Knowledge, and other than as set forth on Schedule 5.22, CVGG or
its assets.

5.10 Imbalances. Except as set forth on Schedule 5.10 as of the date or dates
reflected thereon, there are no gas or other Hydrocarbon production, pipeline,
transportation or processing imbalances existing with respect to the Properties
or, to Sellers’ Knowledge, CVGG’s assets.

5.11 Property Obligations. All rentals, royalties, shut-in royalties, overriding
royalties and other payments due pursuant to or with respect to the Leases have
been properly paid.

5.12 Property Operation. Except as set forth on Schedule 5.12, the Wells have
been drilled, completed, operated, developed and produced in material compliance
with all applicable judgments, orders, laws, rules and regulations (other than
those relating to environmental or title matters, which are dealt with in
Article 11 and Article 12) and all necessary certificates, consents, permits,
licenses and other governmental authorizations (other than those relating to
environmental or title matters, which are dealt with in Article 11 and Article
12) which are material to the ownership, use or operation of the Properties, or,
to Sellers’ Knowledge, and other than as set forth on Schedule 5.22, CVGG’s
assets, have been obtained and are in force.

5.13 Take-or-Pay. To Sellers’ Knowledge, except as set forth on Exhibit A or B
or Schedule 5.13, no Seller is obligated, under a take-or-pay or similar
arrangement, or by virtue of an election to non-consent or not participate in a
past or current operation on the Properties pursuant to the applicable operating
agreement, to produce Hydrocarbons, or allow Hydrocarbons to be produced,
without receiving full payment at the time of delivery in an amount that
corresponds to twice the Net Revenue Interest in the Hydrocarbons attributable
to any Well, unit, Lease or Fee Interest described in Exhibit B.

5.14 Taxes. All taxes that are due based on or measured by the ownership of any
Property, the production or removal of Hydrocarbons therefrom, or the receipt of
proceeds therefrom, or the LLC Interests, have been properly paid or are being
contested in good faith.

5.15 Timely Receipt. To Sellers’ Knowledge, each Seller is timely receiving, in
all material respects, its share of proceeds from the sale of Hydrocarbons
produced from the Properties without suspense, counterclaim or set-off. To
Sellers’ Knowledge, there has been no production of Hydrocarbons from the
Properties in excess of the allowable production established pursuant to
applicable state or federal law or regulation that would result in any material
restriction on production from the Leases subsequent to the Effective Time.

 

17



--------------------------------------------------------------------------------

5.16 Timely Payment. Each Seller has paid its share of all costs payable by it
under the Leases operated by a Seller and the Material Contracts, except those
being contested in good faith.

5.17 Outstanding Obligations. Except as otherwise described in Schedule 5.17, to
Sellers’ Knowledge, there are no outstanding authorizations for expenditures or
other written commitments or proposals to conduct operations on the Properties
or the CVGG assets which exceed $500,000 net to any Property or the CV Pipeline
LLC membership interests being sold under this Agreement. No third party has any
right, retained, springing or otherwise, to production, cash bonus payments or
profits or other rights in the Properties, including, without limitation, rights
retained by prior owners at the time of the sale of the Properties to Sellers to
receive production, cash bonus payments or profits from the Properties if the
price of oil exceeds a threshold amount.

5.18 Tax Partnerships. Except as otherwise disclosed in Schedule 5.18, to
Sellers’ Knowledge, none of the Properties are subject to tax partnership
reporting requirements under applicable provisions of the Internal Revenue Code
of 1986, as amended (the “Code”). In the event any Property is the subject of
tax partnership reporting requirements, Sellers shall use their best efforts to
effect a §754 election with respect any such tax partnerships and shall
cooperate and timely provide to Buyer information needed to calculate and effect
any adjustments to the tax bases of such partnerships’ assets resulting
therefrom.

5.19 Status of Sellers. Sellers are not a “foreign person” within the meaning of
Code Section 1445 and will furnish Buyer with an affidavit that satisfies the
requirements of Code Section 1445(b)(2), in the form attached as Exhibit D.

5.20 Sufficient Rights to Operate. Other than as set forth on Schedule 5.22, the
Properties and the Excluded Assets include all of the material assets (real,
personal (tangible and intangible) or other) employed by Sellers in their
current ownership and operation of the Properties, and such assets are, and to
Sellers’ Knowledge, the CVGG assets employed by CVGG in its current ownership
and operation of the CVGG assets are, taken as a whole, sufficient for the
ownership and, if operated by Sellers, the operation of such Properties and CVGG
assets immediately following the Closing in substantially the same manner as
conducted at December 1, 2007, assuming receipt of all consents and approvals
described in Schedule 5.3 and in clause (e) of the definition of Permitted
Encumbrances. To Sellers’ Knowledge, except as disclosed in Schedule 5.18, the
Properties do not include any interest in any partnership, limited liability
company, corporation or other entity formed under state law.

5.21 No Encumbrances. Other than the Permitted Encumbrances, as of the Closing
there will be no liens, mortgages, security interests or other encumbrances
encumbering the Properties securing any Debt Instrument of any Seller or
affiliate thereof.

5.22 CVGG. (a) CV Pipeline LLC owns, beneficially and of record, 25% of the
issued and outstanding membership interests of CVGG free and clear of any
charge, claim, community property interest, equitable interest, lien (for taxes
or any other indebtedness or matter), option, pledge, security interest, right
of first refusal, or restriction or other encumbrance of any kind, including any
restriction on use, voting, transfer, receipt of income, or exercise of any
other

 

18



--------------------------------------------------------------------------------

attribute of ownership, other than those contained in the operating agreement or
other organizational documents of CVGG. A Seller owns of record and beneficially
100% of the issued and outstanding membership interests in CV Pipeline LLC free
and clear of any charge, claim, community property interest, equitable interest,
lien (for taxes or any other indebtedness or matter), option, pledge, security
interest, right of first refusal, or restriction or other encumbrance of any
kind, including any restriction on use, voting, transfer, receipt of income, or
exercise of any other attribute of ownership, other than those contained in the
operating agreement or other organizational documents of CV Pipeline LLC.

(b) To Sellers’ Knowledge, CVGG has conducted no business or operations other
than gas gathering, processing and transportation activities in the Collbran
Valley area of the Piceance Basin area of western Colorado. To Sellers’
Knowledge, CVGG has no assets other than lands and property ancillary to such
business and operations. To Sellers’ Knowledge, CVGG does not own or hold,
directly or indirectly, any equity or other ownership interest in any limited
liability company, joint venture, partnership, corporation or other legal
entity.

(c) Sellers have furnished to Buyer a true and correct copy of CV Pipeline LLC’s
and CVGG’s articles of organization and limited liability company agreement as
amended to the date hereof each of which is in full force and effect. Neither CV
Pipeline LLC nor any member therein, and, to Sellers’ Knowledge, other than as
set forth on Schedule 5.22, neither CVGG nor any other member therein, is in
violation of any of the provisions of such articles of organization or limited
liability company operating agreements.

(d) To Sellers’ Knowledge CVGG has no employees, and has never had any
employees. To Sellers’ Knowledge, CVGG has not ever maintained, contributed to,
sponsored or been a party to any employee benefit plan as defined in section
3(3) of ERISA. To Sellers’ Knowledge, neither CVGG nor any ERISA Affiliate of
CVGG has incurred any liability under Title IV of ERISA.

(e) CVGG has made an election under §754 of the Code effective as of taxable
year 2006.

5.23 Materials Provided to Buyer. To Sellers’ Knowledge, the historical
production and financial data relating to the Properties that have been provided
by or on behalf of Sellers to Buyer and its affiliates are true and correct in
all material respects.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that each of the statements made in this
Article 6 is true and correct as of the date of this Agreement and will be true
and correct as of the Closing Date.

 

19



--------------------------------------------------------------------------------

6.1 Organization. Buyer is a corporation or entity validly existing and in good
standing under the laws of the State of its incorporation or organization. Buyer
is in good standing and duly qualified to do business in each other jurisdiction
in which the conduct of its business or ownership or leasing of its properties
makes such qualification or registration necessary, and, as of Closing, will be
qualified to do business and be in good standing under the laws of the
applicable jurisdiction if so required in order to hold the Properties and to
operate the Permian Properties and those Properties located in the State of Utah
previously operated by one of the Sellers.

6.2 Authority. Buyer has full power to enter into and perform its obligations
under this Agreement and has taken all proper corporate or other entity action
to authorize entering into this Agreement and performing its obligations
hereunder.

6.3 No Conflicts. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor the compliance with
the terms hereof will result in any default under any material agreement or
instrument to which Buyer is a party (including its governing documents), or
violate any order, writ, injunction, decree, statute, rule or regulation
applicable to Buyer or any of its properties.

6.4 Enforceability. This Agreement has been duly executed and delivered on
behalf of Buyer and constitutes the legal, valid and binding obligation of
Buyer, enforceable in accordance with its terms, except as limited by bankruptcy
or other similar laws applicable generally to creditor’s rights and as limited
by general equitable principles.

6.5 Basis of Buyer’s Decision; Property Review. Buyer has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of its investment in the Properties contemplated hereby,
and is able to bear the economic risk of such investment indefinitely.

6.6 Buyer’s Experience and Counsel. Buyer is an experienced and knowledgeable
investor and operator in the oil and gas business. Prior to entering into this
Agreement, Buyer was advised by and has relied solely on its own expertise and
legal, tax, engineering, and other professional counsel concerning this
Agreement, the Properties and the value thereof.

6.7 Closing Funds. Buyer has and will have at the Closing sufficient funds to
enable the payment to Sellers by wire transfer of the Purchase Price in
accordance with Article 14 and otherwise to perform Buyer’s obligations under
this Agreement.

6.8 No Further Distribution. Buyer is not acquiring the Properties in
contemplation of a distribution thereof in violation of the Securities Act of
1933, 15 U.S.C. § 77a et seq., and any other rules, regulations, and laws
pertaining to the distribution of securities. Buyer has not sought nor
solicited, nor has Buyer participated with, investors, partners or other third
parties in order to fund the Purchase Price and to close this transaction, and
all funds used by Buyer in connection with this transaction are Buyer’s own
funds.

6.9 Buyer’s Ability to Take Title. Buyer is unaware of any fact or circumstance
which would preclude or inhibit unconditional approval of Sellers’ assignment of
the Properties to Buyer by any governmental agency, including meeting existing
or increased bonding requirements.

 

20



--------------------------------------------------------------------------------

6.10 Buyer’s Ability to Operate. Buyer is unaware of any fact or circumstance
which would preclude or inhibit such Buyer’s qualification to operate any of the
Permian Properties and those Properties located in the State of Utah previously
operated by any of the Sellers, including meeting existing or bonding or other
security requirements of any lessor or governmental agency.

6.11 Finder’s Fees. Buyer has not incurred any liability, contingent or
otherwise, for brokers’ or finders’ fees in respect to this transaction for
which any Seller shall have any responsibility whatsoever.

6.12 Buyer AMI. Buyer is not subject to an area of mutual interest agreement
covering the Area of Mutual Interest.

ARTICLE 7

COVENANTS OF SELLERS

7.1 Conduct of Business Pending Closing. From the date hereof to the Closing
Date, except as provided herein, or as required by any obligation, agreement,
Lease, contract or instrument referred to on any Exhibit or Schedule or as
otherwise consented to in writing by Buyer, each Seller will, and will cause CV
Pipeline LLC to:

7.1.1. not (a) act in any manner with respect to the Properties or CVGG other
than in the normal, usual and customary manner, consistent with prior practice;
(b) dispose of, encumber or relinquish any of the Properties (other than
relinquishment resulting from the expiration of all or a part of a non-producing
Lease still in its primary term or the abandonment of a Lease not operated by a
Seller), the LLC Interests or the membership interest of CV Pipeline LLC in
CVGG; (c) waive, compromise or settle any material right or claim with respect
to any of the Properties, CV Pipeline LLC or CVGG, that is not an Excluded
Asset; or (d) except with respect to those matters identified in Schedule 5.17,
make, or enter into any agreement to make, capital or workover expenditures with
respect to the Properties in excess of $500,000 (net to Sellers’ interest being
sold to Buyer), except when required by an emergency when there shall have been
insufficient time to obtain advance consent (provided, that Seller will promptly
notify Buyer of any such emergency expenditures), (e) agree to any amendment to
the operating agreement or other organizational documents of CVGG, (f) agree or
consent to the merger, reorganization, liquidation or sale of all, or
substantially all, of the assets of CVGG, or (g) agree or consent to any capital
expenditures by CVGG in excess of $500,000 (net to CV Pipeline LLC’s interest in
CVGG);

7.1.2. use commercially reasonable efforts to preserve relationships with all
third parties having business dealings with respect to the Properties;

 

21



--------------------------------------------------------------------------------

7.1.3. cooperate with Buyer in the notification of all applicable governmental
regulatory authorities of the transactions contemplated hereby and cooperate
with Buyer in obtaining the issuance by each such authority of such permits,
licenses and authorizations as may be necessary for Buyer to own the Properties
and the LLC Interests and to operate any Permian Properties and Properties
located in the State of Utah currently operated by any Seller (or an affiliate
of a Seller) following the Closing;

7.1.4. use commercially reasonable efforts to seek appointment of Buyer as the
successor operator to the relevant Seller (or its affiliate) with respect to all
Permian Properties and Properties located in the State of Utah currently
operated by a Seller (or an affiliate of Seller);

7.1.5. until Closing maintain all insurance with respect to the Properties
currently in force and maintained by Sellers with the same coverages and limits
as are in effect at the date hereof;

7.1.6. use commercially reasonable efforts to obtain the consents or waivers
listed on Schedule 5.3;

7.1.7. perform and comply in all material respects with all covenants and
conditions to be performed by Sellers or CV Pipeline LLC contained in agreements
relating to the Properties, CV Pipeline LLC and CVGG;

7.1.8. pay all taxes and assessments due by Sellers or CV Pipeline LLC with
respect to the Properties, CV Pipeline LLC and CVGG that become due and payable
prior to the Closing Date; and

7.1.9. comply in all material respects with all laws and regulations (i) that
are applicable to Sellers’ ownership of the Properties or CV Pipeline LLC, or CV
Pipeline LLC’s ownership of a membership interest in CVGG and (ii) as to those
Properties operated by a Seller, that are applicable to the operation of such
Properties.

7.2 Access. Each Seller shall afford to Buyer and its authorized representatives
reasonable access, at Buyer’s sole risk and expense, from the date hereof until
the Closing Date during normal business hours, to (a) the Properties operated by
a Seller or an affiliate of Seller (provided, however, that Buyer shall
indemnify and hold harmless Seller Group from and against any and all Claims
arising from Buyer’s inspection of the Properties (including Claims for personal
injuries, property damage and reasonable attorneys’ and experts’ fees, AND
SPECIFICALLY TO THE EXTENT OF CLAIMS ARISING OUT OF OR PARTIALLY OR FULLY CAUSED
BY THE NEGLIGENCE OF SELLER GROUP)), (b) such Seller’s operating, accounting,
contract, corporate and legal files, records, materials, data and information
regarding the Properties (“Data”); provided, however, that Data shall not
include (x) any legal materials the disclosure of which such Seller determines
would jeopardize the assertion of a privilege in ongoing or anticipated
litigation with third parties or (y) information, the disclosure of which would
violate any confidentiality agreement to which such Seller is bound,
(c) Seller’s records with respect to CVGG and (d) to the extent reasonably
possible, the properties of CVGG.

 

22



--------------------------------------------------------------------------------

7.3 H-S-R Act. Sellers shall file or cause to be filed with the Federal Trade
Commission and the United States Department of Justice any notifications
required to be filed under the H-S-R Act and the rules and regulations
promulgated thereunder with respect to the transactions contemplated hereby.
Sellers shall consult with Buyer as to the appropriate time of filing such
notifications and shall use their best efforts to make such filings at the
agreed upon time, to respond promptly to any requests for additional information
made by either of such agencies, and to cause the waiting periods under the
H-S-R Act to terminate or expire at the earliest possible date after the date of
filing.

7.4 Satisfaction of Conditions. Sellers will use commercially reasonable efforts
to take all actions and to do all things necessary to consummate, make effective
and comply with all of the terms of this Agreement (including satisfaction, but
not waiver, of the Closing conditions for which they are responsible or
otherwise in control).

7.5 Consents and Approvals. Sellers agree to use commercially reasonable efforts
to either attempt to obtain all consents and approvals set forth on Schedule 5.3
or to ensure that such consents and approvals have expired without being
exercised and have therefore been waived, except for those consents and
approvals from governmental entities customarily obtained post-closing for
transactions similar to those contemplated hereby. Sellers’ failure to obtain
such consents or waivers shall be considered a Title Defect under Article 11.

7.6 Transition Services. PXP and Buyer agree to execute and deliver a Transition
Services Agreement substantially similar to the form attached hereto as Exhibit
E for a term not to exceed 60 days following the Closing Date to assure a smooth
and orderly transition of operation of the Permian Properties and those
Properties located in the State of Utah to be operated by Buyer, pursuant to
which PXP will provide mutually agreed services to Buyer, and Buyer will
reimburse PXP for its costs and expenses in connection therewith.

7.7 Joint Operating Agreements. The applicable Seller and Buyer agree to execute
and deliver a Joint Operating Agreement substantially similar to the form
attached hereto as Exhibit F (each a “Joint Operating Agreement”) to govern
operations for those Properties which currently are not subject to a Joint
Operating Agreement. Each Joint Operating Agreement shall (i) name Buyer or an
affiliate of Buyer as the operator of each of the Permian Properties and each
Property located in the State of Utah subject thereto and (ii) name a Seller or
an affiliate of Seller as the operator of any other Properties subject thereto.

ARTICLE 8

COVENANTS OF BUYER

8.1 H-S-R Act. Buyer shall file or cause to be filed with the Federal Trade
Commission and the United States Department of Justice any notifications
required to be filed under the H-S-R Act and the rules and regulations
promulgated thereunder with respect to the transactions contemplated hereby.
Buyer shall consult with Sellers as to the appropriate time of filing such
notifications and shall use its best efforts to make such filings at the agreed
upon time, to respond promptly to any requests for additional information made
by either of such agencies, and to cause the waiting periods under the H-S-R Act
to terminate or expire at the earliest possible date after the date of filing.

 

23



--------------------------------------------------------------------------------

8.2 Satisfaction of Conditions. Buyer will use commercially reasonable efforts
to take all actions and to do all things necessary to consummate, make effective
and comply with all of the terms of this Agreement (including satisfaction, but
not waiver, of the Closing conditions for which it is responsible or otherwise
in control).

ARTICLE 9

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLERS

The obligations of Sellers to be performed at the Closing are subject to the
fulfillment (or waiver by Sellers in their sole discretion), before or at the
Closing, of each of the following conditions:

9.1 Representations and Warranties. The representations and warranties by Buyer
set forth in Article 6 shall be true and correct in all material respects at and
as of the Closing as though made at and as of the Closing.

9.2 Covenants. Buyer shall have performed and complied with in all material
respects all covenants and agreements required to be performed and satisfied by
it at or prior to Closing.

9.3 No Litigation. There shall be no suits, actions or other proceedings pending
or threatened to restrain or prohibit the consummation of the transactions
contemplated by this Agreement.

9.4 H-S-R Act. The waiting period under the H-S-R Act applicable to the
consummation of the sale of the Properties contemplated hereby shall have
expired or been terminated.

ARTICLE 10

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER

The obligations of Buyer to be performed at the Closing are subject to the
fulfillment (or waiver by Buyer in its sole discretion), before or at the
Closing, of each of the following conditions:

10.1 Representations and Warranties. The representations and warranties of
Sellers set forth in Article 5 shall be true and correct (without reference to
any materiality or knowledge qualifiers therein) at and as of the Closing as
though made at and as of the Closing, except to the extent that any breaches or
inaccuracies of such representations and warranties individually or in the
aggregate would not have a Material Adverse Effect; provided, however, that in
no event shall the existence of a Title Defect or an Adverse Environmental
Condition cause a representation or warranty to be untrue or incorrect, except
for a Title Defect arising from a consent to assignment or a preferential
purchase right that was not disclosed by Sellers on Schedule 5.3 and of which
the individuals identified on Schedule 11.1 did not otherwise have knowledge
prior to the Defect Notification Deadline.

 

24



--------------------------------------------------------------------------------

10.2 Covenants. Sellers shall have performed and complied with in all material
respects all covenants and agreements required to be performed and satisfied by
them at or prior to Closing.

10.3 No Litigation. There shall be no suits, actions or other proceedings
pending or threatened to restrain or prohibit the consummation of the
transactions contemplated by this Agreement.

10.4 H-S-R Act. The waiting period under the H-S-R Act applicable to the
consummation of the sale of the Properties contemplated hereby shall have
expired or been terminated.

10.5 Release of Liens. All mortgages, deeds of trust and other liens of record
burdening the Properties securing Debt Instruments of Sellers or any of their
affiliates shall be released at or before Closing, and evidence of such release
shall have been provided to Buyer prior to or at Closing.

10.6 Consents and Approvals. All consents and approvals (except for consents and
approvals of governmental authorities customarily obtained subsequent to
transfer of title) required for the conveyance by Sellers of any Property with
an Allocated Value of $100,000 or more shall have been obtained, provided that
this condition shall be automatically waived if the aggregate Allocated Value of
all Properties with an Allocated Value of $100,000 or more as to which such
consents and approvals are not obtained does not exceed 25% of the Purchase
Price.

ARTICLE 11

TITLE MATTERS

11.1 Title Defect Notice. Buyer shall in good faith provide Sellers with written
notice (a “Title Defect Notice”) at or before the Defect Notification Deadline
of any fact that renders Sellers’ title to any Property less than Good and
Defensible Title (“Title Defect”); provided, however, Buyer agrees to use its
good faith effort to notify Sellers of Title Defects as promptly as possible
after Buyer has discovered and made the decision to assert the same. Each Title
Defect Notice shall include, in reasonable detail, a description of (a) the
Well, unit, Lease, Fee Interest or Easement with respect to which the claimed
Title Defect(s) relate, (b) the nature of such claimed Title Defect(s) and
(c) Buyer’s calculation of the value of each claimed Title Defect(s) as to the
Property subject to such Title Defect, in accordance with the guidelines set
forth in Section 11.3. Any Title Defect that is not identified in a timely
delivered Title Defect Notice shall thereafter be forever waived and expressly
assumed by Buyer and shall be deemed to have become a Permitted Encumbrance,
except for Title Defects with respect to consents to assignment or preferential
purchase rights that were not disclosed by Sellers on Schedule 5.3 and of which
the individuals identified on Schedule 11.1 did not otherwise have knowledge
prior to the Defect Notification Deadline.

11.2 Determination of Title Defects and Defect Values.

11.2.1. Within ten days after Sellers’ receipt of a Title Defect Notice, Sellers
shall notify Buyer as to whether Sellers agree with the Title Defects claimed
therein and/or the values proposed for such Title Defects therein, as to the
Properties subject to such Title

 

25



--------------------------------------------------------------------------------

Defects. If Sellers do not agree with any such claimed Title Defect and/or any
such proposed value, then the Parties shall promptly enter into good faith
negotiations and shall attempt to agree on such matters. The value agreed by the
Parties with respect to a Title Defect shall be used to determine the Defect
Value for such Title Defect.

11.2.2. If the Parties cannot reach agreement concerning either the existence of
a Title Defect or a value therefor with respect to any Property subject thereto
prior to Closing, then, upon any Party’s written request, the Parties shall
submit such dispute to a mutually acceptable attorney or other consultant
experienced in title examination in the state in which such Property is located
for prompt resolution; provided, however, that if at any time any consultant so
chosen fails or refuses to perform hereunder, a new consultant shall be chosen
by the Parties. The cost of any such consultant shall be borne 50% by Sellers
and 50% by Buyer. For any such dispute resolution process, Sellers and Buyer
shall present a written statement of their respective positions on the dispute
to the consultant within three Business Days after the consultant is selected,
and the consultant shall make a determination of all points of disagreement in
accordance with the terms and conditions of this Agreement within ten Business
Days of receipt of such statements. The determination by the consultant shall be
conclusive and binding on the Parties and shall be enforceable against any Party
in any court of competent jurisdiction, and the value of any Title Defect as to
the Property subject thereto as determined by the consultant shall be used in
the determination of the Defect Value for such Title Defect. If necessary to
complete such determination, the Closing Date shall be deferred until the
consultant has made a determination of the disputed issues with respect thereto
and all subsequent dates and required activities having reference to the Closing
Date shall be correspondingly deferred; provided, however, that, unless the
Parties mutually agree in writing to the contrary, the Closing Date shall not be
deferred under this Section 11.2.2 in any event for more than ten Business Days,
in which case the affected Property shall be removed from this Agreement until
the disputed issues are resolved. In such a case, the Purchase Price shall be
reduced by the Allocated Value of such Property. If and when the disputed issues
are resolved (unless Sellers shall have previously exercised their rights under
Section 11.4 to effect a Title Defect Removal with respect to such Property),
Sellers shall convey the affected Property to Buyer and Buyer shall pay to
Seller the Allocated Value minus the Defect Value so resolved for such Property,
subject to adjustment to take account of the matters used to adjust the Purchase
Price as set forth in Article 4. From the Closing through the date of
conveyance, Sellers shall continue to conduct their operations with respect to
such Property pursuant to the provisions of Article 7 and any other applicable
provisions of this Agreement.

11.2.3. With regard to (i) any Property as to which there exists a preferential
right to purchase which has not been waived by the Closing Date or as to which
the exercise period has not expired as of the Closing Date or (ii) any Property
as to which a consent or approval is required for the conveyance by Sellers, and
which consent or approval has not been obtained or waived (including by the
passage of time) by the Closing Date, the closing as to that Property shall be
deferred until no later than the Outside Date in order to allow Sellers further
time to obtain such consents and approvals or waivers of preferential purchase
rights (including, in all instances, by the passage of time), in which case the
affected Property shall be removed from this Agreement until the applicable
preferential

 

26



--------------------------------------------------------------------------------

purchase right is waived, or the required consent or approval is obtained
(including, in all instances, by the passage of time). In such a case, the
Purchase Price shall be reduced by the Allocated Value of such Property. If and
when the preferential purchase rights are waived or consents and approvals
obtained (subject to the automatic removal of such Properties under
Section 11.4), Sellers shall convey the affected Property to Buyer and Buyer
shall pay to Sellers the Allocated Value for such Property, subject to
adjustment to take account of the matters used to adjust the Purchase Price as
set forth in Article 4. From the Closing through the date of conveyance of each
such affected Property, Sellers shall continue to conduct their operations with
respect to such Property pursuant to the provisions of Article 7 and any other
applicable provisions of this Agreement.

11.2.4. Sellers shall have the right, but not the obligation, to cure any fact
agreed or determined to be a Title Defect.

11.3 Calculation of Defect Value.

11.3.1. If, because of the Title Defect, title to a particular Property or Well
fails completely with the effect that Sellers have no ownership interest in the
relevant Property, the Defect Value shall be the Allocated Value of that
Property assigned specifically to it on Exhibit B.

11.3.2. If a Title Defect exists because Sellers owns less than twice the Net
Revenue Interest in a Property set forth on Exhibit B, and such Property has an
Allocated Value assigned specifically to it on Exhibit B, then the Defect Value
shall be equal to the Allocated Value for such Property multiplied by a fraction
(i) the numerator of which shall be the net present value, as of the Effective
Time, of Sellers’ interest in the future net revenues from such Property (the
“PV-NRI”) minus the net present value as of the Effective Time, of Sellers’
interest in the future net revenues from such Property calculated based upon the
same production, cost, and assumed future price estimates and discount rate and
such other methods, techniques and assumptions utilized but taking into account
the Title Defect, and (ii) the denominator of which shall be the PV-NRI.

11.3.3. If a Title Defect is a lien, encumbrance or other charge upon a Property
which is liquidated in amount, but such Title Defect is not a Minimal Defect,
then Sellers shall either (a) instruct Buyer to pay at Closing the sum necessary
to be paid to the obligee to remove the Title Defect from such Property (the
aggregate of all such amounts, the “Liquidated Title Defect Payment”) or
(b) retain the obligation of such Title Defect and elect to challenge the
validity thereof (or of any portion thereof), in which case Buyer shall extend
reasonable cooperation to Sellers in such efforts at no risk or expense to
Buyer; provided, however, that if such Title Defect is not cured by three days
prior to Closing, it shall constitute an Uncured Title Defect.

11.3.4 If a Title Defect represents an obligation or burden upon a Property for
which the economic detriment to Buyer is not liquidated but can be estimated
with reasonable certainty, the Defect Value with respect to such Title Defect
shall be the sum the Parties mutually agree upon in good faith as the present
value of the adverse economic effect such Title Defect will have on such
Property. If the Parties cannot reach an agreement as to such Defect Value, then
such dispute shall be resolved in the manner set forth in Section 11.2.

 

27



--------------------------------------------------------------------------------

11.3.5 If less than 100% of the assets comprising a Property set forth on
Exhibit B is subject to a Title Defect, the Parties agree that only the value of
the affected assets will be used to consider the Defect Value; accordingly, the
Parties agree that the value of the affected asset with respect to which a
Defect Value must be calculated will be the based on an amount equal to the
product of (a) the Allocated Value of the Property and (b) a fraction, the
numerator of which is the average weighted production of the affected asset only
and the denominator of which is the aggregate average weighted production of all
the assets comprising the affected Property. The parties agree that the phrase
“average weighted production” as used herein shall be based on the historical
production information from Sellers’ records for September, October and November
of 2007. In the event that the value of the affected asset cannot be fairly
calculated using the formula set forth in this Section 11.3.5 because there is
insufficient production from the affected asset in comparison to its Allocated
Value, then the Parties shall, acting reasonably, mutually agree upon the Defect
Value attributable to the affected Property.

11.3.6 Notwithstanding the foregoing provisions of this Section 11.3, if the
Title Defect is with respect to an Easement, there shall also be deemed to be a
Title Defect of the Property serviced by such Easement, unless an appropriate
replacement easement is obtained by Sellers therefor; provided, however, no such
Title Defect shall be deemed to exist if the affected Easement remains adequate
for the current operation of the associated Property or is not required for such
operations.

11.3.7 The Defect Value shall take into consideration all of the applicable
guidelines as are set forth in Sections 11.3.1, 11.3.2, 11.3.3, 11.3.4, 11.3.5
and 11.3.6 above.

11.4 Exclusion of Properties Subject to Title Defects. With respect to any
Property subject to a Title Defect (other than preferential purchase rights or a
required consent or approval which shall be subject to Section 11.2.3 and the
last sentence of this Section 11.4), Sellers shall have the option (which must
be exercised by written notice to Buyer at least three days prior to Closing) to
remove such Property from this Agreement, in which case the Purchase Price shall
be reduced by the Allocated Value of such Property. From and after the Closing
Date, with respect to any Property that is the subject of a Title Defect or
Defect Value dispute and not conveyed at the Closing Date, Sellers shall retain
the Property removal option described above, provided that such option may be
exercised by written notice to Buyer at any time prior to resolution of such
dispute. Notwithstanding any provision of this Agreement to the contrary, if a
third party exercises an applicable preferential right of purchase with respect
to any Property or a required consent to assign a Property is not obtained or
waived by the Outside Date, the Purchase Price shall be reduced by the Allocated
Value of such Property or, if the consent right or preferential right affects
less than 100% of such Property, a pro rata portion thereof calculated in
accordance with Section 11.3.2, and such Property (or portion thereof) shall be
removed from this Agreement. The removal of a Property or portion thereof under
this Section 11.4 is referred to as a “Title Defect Removal”.

 

28



--------------------------------------------------------------------------------

11.5 Purchase Price Adjustment for Title Benefits. If it is agreed or determined
that fifty percent (50%) of Sellers’ interest in a Property is greater than the
Net Revenue Interest set forth in Exhibit B as to such Property, and the
aggregate value of such additional Net Revenue Interests exceeds an amount
(calculated on the same basis as Defect Values) equal to two and three-quarter
percent (2.75%) of the Purchase Price (a “Title Benefit”), the aggregate amount
of such excess will be taken as an upward adjustment to the Purchase Price.

11.6 CVGG Title Defects. Buyer shall notify Sellers of, and Buyer and Sellers
shall resolve, any instance in which the title to the CV Pipeline LLC membership
interest being conveyed to Buyer is less than Good and Defensible Title in
substantially the manner set forth in this Article 11 with respect to Title
Defects.

ARTICLE 12

ENVIRONMENTAL MATTERS

12.1 Presence of Wastes, NORM, Hazardous Substances and Asbestos. BUYER
ACKNOWLEDGES THAT THE PROPERTIES HAVE BEEN USED TO EXPLORE FOR, DEVELOP AND
PRODUCE HYDROCARBONS, AND THAT SPILLS OF WASTES, CRUDE OIL, PRODUCED WATER,
HAZARDOUS SUBSTANCES AND OTHER MATERIALS MAY HAVE OCCURRED THEREON.
ADDITIONALLY, THE PROPERTIES, INCLUDING PRODUCTION EQUIPMENT, MAY CONTAIN
ASBESTOS, HAZARDOUS SUBSTANCES OR NORM. NORM MAY AFFIX OR ATTACH ITSELF TO THE
INSIDE OF WELLS, MATERIALS AND EQUIPMENT AS SCALE OR IN OTHER FORMS, AND
NORM-CONTAINING MATERIAL MAY HAVE BEEN BURIED OR OTHERWISE DISPOSED OF ON THE
PROPERTIES. A HEALTH HAZARD MAY EXIST IN CONNECTION WITH THE PROPERTIES BY
REASON THEREOF. SPECIAL PROCEDURES MAY BE REQUIRED FOR REMEDIATION, REMOVING,
TRANSPORTING AND DISPOSING OF ASBESTOS, NORM, HAZARDOUS SUBSTANCES AND OTHER
MATERIALS FROM THE PROPERTY. With respect to that portion of the Properties
actually acquired by Buyer at Closing hereunder, Buyer assumes all liability for
the assessment, remediation, removal, transportation and disposal of these
materials and associated activities in accordance with the applicable rules,
regulations and requirements of governmental agencies, unless otherwise provided
in this Article 12. The foregoing shall not abrogate or limit Sellers’ indemnity
and hold harmless obligations under Section 16.1.

12.2 Environmental Assessment. Buyer shall have the opportunity to conduct at
their sole risk and expense an environmental assessment of the Properties;
provided, however, that Buyer shall not conduct any Phase II audits without
Sellers’ prior written consent. Sellers will provide reasonable access for this
purpose to Properties operated by Sellers; for any Property not operated by
Sellers, Sellers will reasonably cooperate with Buyer in contacting the
operators of any such non-operated Property directly to attempt to arrange for
access for the purposes of environmental assessment. While performing any
environmental assessment, Buyer or any of its representatives and agents must
comply with Sellers’ environmental and safety rules and policies on
Seller-operated Properties, and with the operator’s environmental and safety
rules and policies on all other Properties. Prior to Closing, Buyer will not
disclose any information obtained in its environmental assessment to third
parties unless agreed to in writing by Sellers or unless such disclosure is
expressly required by applicable law or regulation or is required

 

29



--------------------------------------------------------------------------------

pursuant to legal process of any court or governmental authority. Buyer will
notify Sellers in advance of any such disclosure and will furnish Sellers copies
of all materials to be disclosed prior to any disclosure thereof. As soon as
possible after Buyer’s receipt thereof, Buyer shall forward to Sellers copies of
all reports, data, analyses, test results, remediation costs estimates and
recommended remediation procedures or other information concerning or derived
from Buyer’s environmental assessment.

12.3 Notice of Adverse Environmental Conditions. Buyer shall in good faith
provide Sellers with written notice (an “Adverse Environmental Condition
Notice”) at or before the Defect Notification Deadline of any claimed Adverse
Environmental Condition; provided, however, Buyer agrees to use its good faith
efforts to notify Sellers of Adverse Environmental Conditions as promptly as
possible after Buyer has discovered and made the decision to assert the same.
Each Adverse Environmental Condition Notice shall include, in reasonable detail,
a description of (a) the Well, unit, Lease, Easement or Fee Interest with
respect to which such Adverse Environmental Condition(s) is claimed, (b) the
nature of such claimed Adverse Environmental Condition(s) and (c) Buyer’s
proposed calculation of the cost to remediate such claimed Adverse Environmental
Condition(s) allocable to the Property subject to such Adverse Environmental
Condition (the “Remediation Value”). Any Adverse Environmental Condition that is
not identified in a timely delivered Environmental Defects Notice shall
thereafter be forever waived and expressly assumed by Buyer.

12.4 Determination of Adverse Environmental Conditions and Remediation Values.

12.4.1. Within ten days after Sellers’ receipt of an Adverse Environmental
Condition Notice, Sellers shall notify Buyer as to whether Sellers agree with
the Adverse Environmental Condition claimed therein and/or the Remediation Value
proposed to be required for remediation of such Adverse Environmental Condition.
If Sellers do not agree with any such claimed Adverse Environmental Condition
and/or any such proposed Remediation Value, then the Parties shall promptly
enter into good faith negotiations and shall attempt to agree on such matters.
The value agreed by the Parties with respect to an Adverse Environmental
Condition shall be the Remediation Value for such Adverse Environmental
Condition.

12.4.2. If the Parties cannot reach agreement concerning either the existence of
an Adverse Environmental Condition or a Remediation Value therefor with respect
to any Property prior to Closing, then, upon any Party’s written request, the
Parties shall submit such dispute to a mutually acceptable environmental
consultant or other consultant experienced in oil and gas producing property
environmental remediation in the state in which such Property is located for
prompt resolution; provided, however, that if at any time any consultant so
chosen fails or refuses to perform hereunder, a new consultant shall be chosen
by the Parties. The cost of any such consultant shall be borne 50% by Sellers
and 50% by Buyer. For any such dispute resolution process, Sellers and Buyer
shall present a written statement of their respective positions on the dispute
to the consultant within three Business Days after the consultant is selected,
and the consultant shall make a determination of all points of disagreement in
accordance with the terms and conditions of this Agreement within ten Business
Days of receipt of such statements. The determination

 

30



--------------------------------------------------------------------------------

by the consultant shall be conclusive and binding on the Parties and shall be
enforceable against any Party in any court of competent jurisdiction, and the
value determined by the consultant with respect to an Adverse Environmental
Condition shall be the Remediation Value for such Adverse Environmental
Condition. If necessary to complete such determination, the Closing Date shall
be deferred until the consultant has made a determination of the disputed issues
with respect thereto and all subsequent dates and required activities having
reference to the Closing Date shall be correspondingly deferred; provided,
however, that, unless the Parties mutually agree to the contrary, the Closing
Date shall not be deferred under this Section 12.4.2 in any event for more than
ten Business Days. If at the end of such period, the consultant has failed to
make its determination, Sellers must effect an Adverse Environmental Condition
Removal pursuant to Section 12.5, and subject to each Party’s waiver of any
right under Section 18.1.6, if applicable, the Parties shall proceed with
Closing, in which case the affected Property shall be removed from this
Agreement until the disputed issues are resolved. In such a case, the Purchase
Price shall be reduced by the Allocated Value of such Property. If and when the
disputed issues are resolved (unless Sellers or Buyer shall have previously
exercised their respective rights under Section 12.5 to effect an Adverse
Environmental Condition Removal with respect to such Property), Sellers shall
convey the affected Property to Buyer and Buyer shall pay to Seller the
Allocated Value (subject to adjustment to take account of the matters used to
adjust the Purchase Price as set forth in Article 4) minus the Remediation Value
so resolved for such Property. From the Closing Date through the date of
conveyance, Sellers shall continue to conduct their operations of such Property
pursuant to the provisions of Article 7 and any other applicable provisions of
this Agreement.

12.4.3. Sellers shall have the right, but not the obligation, to remediate any
Adverse Environmental Condition at Sellers’ sole cost in accordance with
applicable Environmental Laws. If Sellers elect to remediate an Adverse
Environmental Condition, and such remediation cannot be accomplished prior to
the Closing Date, Sellers may notify Buyer of Sellers’ intention to diligently
pursue and complete such remediation and to exercise all reasonable efforts and
diligence to complete remediation within 90 days of the Closing Date. In such
event, the affected Property shall be withheld from the Closing on the Closing
Date and the Allocated Value associated therewith shall be withheld from the
Preliminary Purchase Price otherwise payable by Buyer. On the date the final
settlement of the Purchase Price adjustments is completed pursuant to
Section 15.3, Buyer will accept, pay for in accordance with this Agreement and
receive an assignment of any such Properties as to which Sellers have remediated
to Buyer’s reasonable satisfaction any Adverse Environmental Condition asserted
prior to Closing. As to any such Properties still then subject to Adverse
Environmental Conditions, Buyer, at its option may (a) offer Sellers an
extension of the remediation period on such terms and conditions as Buyer may,
in its sole discretion, elect to impose and Sellers may accept or reject such
extension; (b) waive the unremediated Adverse Environmental Condition(s) and
accept, pay for in accordance with this Agreement and receive an assignment of
the affected Properties subject to such unremediated Adverse Environmental
Condition(s); or (c) eliminate the affected Properties from the purchase and
sale transaction and retain the previously withheld portion of the Preliminary
Purchase Price related to such Properties, or portion thereof, free and clear of
any claim by Sellers, and thereupon any and all rights of Buyer in or to such
Properties shall terminate. During the post-Closing remediation period

 

31



--------------------------------------------------------------------------------

specified above (as the same may be extended) and through the date the affected
Properties are purchased and sold hereunder, with respect to any such Properties
subject to Adverse Environmental Conditions that Sellers are attempting to cure,
a Seller shall remain the record owner thereof and shall continue to conduct its
operations thereof or with respect thereto pursuant to the provisions of Article
7 and any other applicable provisions of this Agreement.

12.5 Exclusion of Properties Subject to Adverse Environmental Conditions. With
respect to any Property subject to an Adverse Environmental Condition, Sellers
and Buyer shall each have the option (which must be exercised by written notice
to Buyer or Sellers, as the case may be, at least three days prior to Closing)
to remove such Property from this Agreement, in which case the Purchase Price
shall be reduced by the Allocated Value of such Property. From and after the
Closing Date, with respect to any Property that is the subject of a dispute
regarding an asserted Adverse Environmental Condition, or the Remediation Value
related thereto, and which is not conveyed at the Closing Date, Sellers and
Buyer shall each retain the Property removal option described above, provided
that such option may be exercised by written notice to Buyer or Sellers, as the
case may be, at any time prior to resolution of such dispute. The removal of a
Property or portion thereof under this Section 12.5 is referred to as an
“Adverse Environmental Condition Removal”.

12.6 Latigo Arbitration. Reference is made to that certain arbitration
proceeding entitled Latigo Arbitration on Schedule 5.6 referred to in this
Agreement as the “Latigo Arbitration.” Notwithstanding anything contained in
this Agreement to the contrary, none of the environmental matters in controversy
under the Latigo Arbitration shall constitute an Adverse Environmental
Condition; provided, however, that Sellers shall disburse to Buyer fifty percent
(50%) of any proceeds received by Seller in the Latigo Arbitration attributable
to matters that would otherwise have constituted Adverse Environmental
Conditions under this Agreement. Seller shall keep Buyer reasonably informed
from time to time regarding the status of the Latigo Arbitration.

12.7 CVGG Adverse Environmental Conditions. Buyer shall notify Sellers of, and
Buyer and Sellers shall resolve, any Adverse Environmental Condition
(substituting “CVGG assets” for “Properties” in the definition thereof), with
respect to the CVGG assets in substantially the manner set forth in this Article
12 with respect to Adverse Environmental Conditions.

ARTICLE 13

SUSPENSE FUNDS HELD BY SELLERS

13.1 Suspended Funds. Within 90 days after the Closing, Sellers shall provide to
Buyer a listing showing all funds from production attributable to the Permian
Properties and those Properties located in the State of Utah that are currently
held in suspense by the Sellers and shall transfer to Buyer all such suspended
funds existing as of the Effective Time (with the balance of such proceeds to be
paid over or otherwise accounted for pursuant to the Final Settlement Statement
contemplated by Section 15.1). After such transfer, Buyer shall be responsible
for proper distribution of all such suspended funds to the parties lawfully
entitled to them, and hereby agrees to indemnify, defend, and hold harmless
Sellers from and against any and all Losses arising out of or relating to
Buyer’s retention or distribution of such suspended funds to the extent of the
funds so transferred.

 

32



--------------------------------------------------------------------------------

ARTICLE 14

CLOSING

14.1 The Closing. Subject to the closing conditions and other provisions set
forth in this Agreement, the closing of the purchase and sale of the Properties
pursuant to this Agreement (“Closing”) shall be held in Houston, Texas at the
Sellers’ offices at 700 Milam, Suite 3100, Houston, Texas 77002 on February 29,
2008, or as promptly thereafter as is reasonably practicable following the
satisfaction of all closing conditions set forth in this Agreement (the “Closing
Date”).

14.2 Closing Statement. Sellers shall provide Buyer with a closing statement
reflecting its good faith estimation of the Purchase Price, as adjusted pursuant
to Article 4 (the “Preliminary Purchase Price”) at least two days prior to the
Closing.

14.3 Closing Deliveries. At Closing the following events shall occur, each event
under the control of one Party hereto being a condition precedent to the events
under the control of the other Party, and each event being deemed to have
occurred simultaneously with the other events:

14.3.1. Sellers shall execute and deliver to Buyer, and Buyer shall execute and
receive, one or more instruments of assignment, in substantially the form of the
Assignment, Bill of Sale and Conveyance set forth as Exhibit C (the
“Assignment”);

14.3.2. Buyer shall deliver via wire transfer to an account specified by
Sellers, in immediately available funds, the Preliminary Purchase Price, less
the Liquidated Title Defect Payment, if applicable;

14.3.3. Buyer shall deliver via wire transfer to account(s) specified by the
applicable payee(s) the Liquidated Title Defect Payment;

14.3.4. Each Party shall execute, acknowledge and deliver mutually acceptable
letters-in-lieu of transfer orders or division orders directing all purchasers
of production from the Properties to make payment of proceeds attributable to
such production occurring on or after the Effective Time to Buyer;

14.3.5. (i) As to those Permian Properties or Properties located in the State of
Utah operated by a Seller or an affiliate, such Seller (or affiliate) and Buyer
shall execute all appropriate state or local forms required to be executed to
effect an assignment of operations and the administrative change of operator of
such Properties from such Seller or affiliate to Buyer and (ii) as to all other
Properties Buyer shall execute all appropriate affirmations or any state or
local forms required to be executed to designate (or ratify) Seller as the
operator of such Properties;

 

33



--------------------------------------------------------------------------------

14.3.6. Each Seller as applicable, shall execute and deliver to Buyer any
applicable governmental transfer form required by the governmental agency with
jurisdiction over the Wells;

14.3.7. The relevant Parties each shall execute and deliver the LLC Assignment
with respect to CV Pipeline LLC and a First Amended and Restated Limited
Liability Agreement of CV Pipeline LLC in a form mutually agreeable to Buyer and
PRI;

14.3.8. The Parties shall execute and deliver the Transition Services Agreement
referred to in Section 7.8; and

14.3.9. The Parties shall execute and deliver the Joint Operating Agreement(s)
referred to in Section 7.7.

14.3.10. The Parties shall execute and deliver the Right of First Refusal
Agreement in the form attached hereto as Exhibit I.

14.3.11. The Parties shall execute and deliver an Assignment of Office Lease in
the form attached hereto as Exhibit K assigning to Buyer all of Sellers’
interests in the Office Lease as of the Closing Date.

ARTICLE 15

POST-CLOSING ADJUSTMENTS

15.1 Final Settlement Statement. After the Closing Date, Sellers shall prepare,
in accordance with this Agreement and with GAAP, a statement (“Final Settlement
Statement”), a copy of which shall be delivered by Sellers to Buyer no later
than 120 days after the Closing Date, setting forth each adjustment to the
Purchase Price necessary to determine the Purchase Price and showing the
calculation of such adjustments in accordance with GAAP and Article 4. Buyer
shall have 60 days after receipt of the Final Settlement Statement to review
such statement and to provide written notice to Sellers of Buyer’s objection to
any item on the statement. Buyer’s notice shall clearly identify the item(s)
objected to and the reasons and support for the objection(s). If Buyer does not
provide written objection(s) within the 60-day period, the Final Settlement
Statement shall be deemed correct and shall not be subject to further
adjustment. If Buyer provides written objection(s) within the 60-day period, the
Final Settlement Statement shall be deemed correct with respect to the items not
objected to, and Buyer and Sellers shall meet to negotiate and resolve the
objections within 15 days of Sellers’ receipt of Buyer’s objections. If the
Parties agree on all objections, the adjusted Final Settlement Statement shall
be deemed correct and shall not be subject to further adjustment. Any items not
agreed to at the end of the 15-day period may, upon any Party’s written request,
be resolved by arbitration in accordance with Section 15.2.

15.2 Arbitration. If the Parties cannot agree upon the Final Settlement
Statement, the dispute shall be promptly submitted to a mutually agreeable
third-party accountant, which shall act as an arbitrator and promptly decide all
points of disagreement with respect to the Final Settlement Statement. The
decision of such arbitrator on all such points shall be final and binding upon
the Parties and shall be enforceable against any Party in any court of competent
jurisdiction. The costs and expenses of such arbitrator shall be borne 50% by
Sellers and 50% by Buyer.

 

34



--------------------------------------------------------------------------------

15.3 Payment of Final Purchase Price. If the Purchase Price shown on the Final
Settlement Statement is more than the Preliminary Purchase Price, Buyer shall
pay such difference to Sellers in immediately available funds within five
Business Days after the Final Settlement Statement has been agreed by the
Parties or decided by the arbitrator, as applicable. If the Purchase Price shown
on the Final Settlement Statement is less than the Preliminary Purchase Price,
Sellers shall pay such difference to Buyer in immediately available funds within
five Business Days after the Final Settlement Statement has been agreed by the
Parties or decided by the arbitrator, as applicable.

ARTICLE 16

ALLOCATION OF RISK

16.1 Sellers’ Indemnity. After Closing, each Seller shall indemnify and hold
harmless Buyer Group from and against any and all Losses suffered by Buyer Group
arising from or relating to:

16.1.1. any breach of (a) any obligation expressly undertaken by any Seller in
this Agreement (except any obligation in Section 7.1); and (b) any of the
covenants in Section 7.1, representations and warranties of any Seller in this
Agreement; with respect to which breach Buyer has delivered written notice
thereof to Sellers within one year after Closing; provided, however, with
respect to Sellers’ indemnification obligations under this clause (b),
(i) Sellers shall have no obligation to indemnify Buyer Group with respect to
any individual Loss of less than $50,000; (ii) Sellers shall have no obligation
to indemnify Buyer Group unless and until the amount of aggregate Losses for
which indemnification is required exceeds $20,000,000 and then Sellers shall be
obligated to indemnify Buyer Group only to the extent of the amount by which
such aggregate Losses exceeds $20,000,000; and (iii) Sellers’ aggregate
indemnification liability shall be limited to an amount equal to fifty percent
(50%) of the Purchase Price;

16.1.2. the offsite disposal, prior to the Closing, of hazardous substances,
hazardous materials or hazardous waste arising from the operation or use of the
Properties;

16.1.3. (a) the payment of any taxes related to the Properties or production
therefrom accruing prior to the Effective Time, (b) the proper payment or
accounting for royalties or other lease burdens related to production from the
Properties prior to the Effective Time, (c) any personal injuries (including
death) or property damages occurring on or in connection with the Properties
prior to the earlier of the Closing Date and the Effective Time and (d) disputes
related to the proper billing or payment of Joint Interest Billing Accounts
related to ownership or operation of the Properties prior to the earlier of the
Closing Date and the Effective Time; provided, however, Sellers shall have no
liability to indemnify Buyer Group under this Section 16.1.3 unless and until
the amount of aggregate Losses for which indemnification is required exceeds
$2,000,000, and then Sellers shall be obligated to indemnify Buyer Group only to
the extent of the amount by which aggregate Losses exceeds $2,000,000;

 

35



--------------------------------------------------------------------------------

16.1.4. any Hedge Contracts relating to the Properties;

16.1.5. any Debt Instruments of any Seller or any affiliate relating to the
Properties;

16.1.6. the matters listed on Schedule 5.6 that are identified with an asterisk
(*) and any other suit, action, proceeding, lawsuit or other litigation not
listed on Schedule 5.6 that is pending against any Seller as of the Effective
Date relating to the Properties and to the extent attributable to the ownership
or operation of the Properties prior to the Effective Time;

16.1.7. ownership, operation or use of the Excluded Assets;

16.1.8. all Income Tax Liability and Franchise Tax Liability;

16.1.9. all ERISA Liability; and

16.1.10. all FERC Liability to the extent attributable to the period prior to
the Effective Time (it being agreed that if the calculations are not expressly
provided by FERC or the FERC’s Office of Enforcement as to the time period for
Losses with respect to the FERC Liability, Sellers shall be responsible for a
pro rata portion based on the pre-Effective Time period as compared to the
post-Effective Time based reasonably on all of the facts and circumstances).

The matters for which Sellers have the obligation to indemnify and hold harmless
under this Section 16.1, to the extent of such obligation, are referred to
herein as “Sellers’ Retained Liabilities.”

16.2 Survival of Sellers’ Representations and Warranties. Notwithstanding
anything to the contrary contained herein, the representations and warranties
made by Sellers in this Agreement shall survive Closing for one year and shall
be actionable during such period (but not thereafter, excluding Claims made in
good faith prior to the end of such period) in accordance with Section 16.1.1.

16.3 Buyer’s Indemnity. Except to the extent of Sellers’ Retained Liabilities,
after Closing, Buyer shall indemnify, defend and hold harmless Seller Group from
and against any and all Losses suffered by Seller Group relating to the
ownership or operation of the Properties, whenever arising, whether before or
after the Effective Time, including but not limited to (a) accidents or injuries
associated with the Wells, the Facilities, the casings, and all other leasehold
equipment in and on the Wells, gathering lines, pipelines, tanks and all other
personal property and fixtures used on or in connection with the Properties, and
(b) all Adverse Environmental Conditions, including any such conditions arising
out of or relating to any discharge, release, production, storage, treatment or
any activities on or in the Properties, or the migration or transportation from
any other lands to the Properties (specifically excluding transportation and
disposal from the Properties to offsite locations prior to Closing), whether
before or after the Effective Time, of materials or substances that are at
present, or become in the future, subject to regulation under federal, state or
local laws or regulations, whether such laws or regulations now exist or are
hereafter enacted INCLUDING ANY LOSSES TO THE EXTENT ARISING IN

 

36



--------------------------------------------------------------------------------

WHOLE OR IN PART FROM THE SOLE OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY OF
ANY MEMBER OF SELLER GROUP. BUYER HEREBY RELEASES SELLER GROUP FROM AND AGAINST
ANY AND ALL CLAIMS FOR CONTRIBUTION UNDER CERCLA AND/OR ANY OTHER PRESENT OR
FUTURE ENVIRONMENTAL LAW. Notwithstanding any provision to the contrary, in no
event will Buyer be obligated to indemnify Seller Group with respect to any
Losses to the extent that such Losses relate to properties other than the
Properties, including Losses that relate to the interest being retained by the
Sellers in the properties of the Sellers from which the Properties are being
separated and sold under this Agreement.

16.4 Assumption by Buyer. Except to the extent of Sellers’ Retained Liabilities
and as otherwise set forth in this Agreement, effective at Closing, Buyer hereby
assumes and agrees to fully and timely pay, perform, and discharge in accordance
with their terms, all duties, liabilities and obligations directly and primarily
arising out of the Properties acquired by Buyer at the Closing.

16.5 Limitations of Warranties. Except as otherwise set forth in this Agreement,
the Properties are being sold by Sellers to Buyer without recourse, covenant, or
warranty of any kind, express, implied, or statutory, except (i) to the extent
of Sellers’ Retained Liabilities and (ii) that Sellers will warrant title to the
Properties, subject to the Permitted Encumbrances, against every person
whomsoever lawfully claiming or to claim the same or any part thereof by,
through, or under Sellers, but not otherwise. WITHOUT LIMITATION OF THE
GENERALITY OF THE IMMEDIATELY PRECEDING SENTENCE AND EXCEPT AS SET FORTH IN THIS
AGREEMENT, SELLERS CONVEY THE PROPERTIES AS-IS, WHERE-IS AND WITH ALL FAULTS AND
EXPRESSLY DISCLAIM AND NEGATE ANY IMPLIED OR EXPRESS WARRANTY OF
(A) MERCHANTABILITY, (B) FITNESS FOR A PARTICULAR PURPOSE, (C) CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS AND (D) FREEDOM FROM REDHIBITORY VICES OR
DEFECTS. EXCEPT AS SET FORTH IN THIS AGREEMENT, SELLERS ALSO EXPRESSLY DISCLAIM
AND NEGATE ANY IMPLIED OR EXPRESS WARRANTY AT COMMON LAW, BY STATUTE OR
OTHERWISE RELATING TO THE ACCURACY OF ANY OF THE INFORMATION FURNISHED (EXCEPT,
IN THE CASE OF CERTAIN HISTORICAL INFORMATION, TO THE EXTENT OF SECTION 5.23 OF
THIS AGREEMENT) WITH RESPECT TO THE EXISTENCE OR EXTENT OF RESERVES OR THE VALUE
OF THE PROPERTIES BASED THEREON OR EXCEPT AS SET FORTH IN SECTION 5.20 OF THIS
AGREEMENT, THE CONDITION OR STATE OF REPAIR OF ANY OF THE PROPERTIES; THIS
DISCLAIMER AND DENIAL OF WARRANTY ALSO EXTENDS TO THE EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY AS TO THE PRICES BUYER AND SELLERS ARE OR WILL BE
ENTITLED TO RECEIVE FROM PRODUCTION OF HYDROCARBONS FROM THE PROPERTIES, IT
BEING UNDERSTOOD THAT ALL RESERVE, PRICE AND VALUE ESTIMATES UPON WHICH BUYER
HAS RELIED OR IS RELYING HAVE BEEN DERIVED BY THE INDIVIDUAL EVALUATION OF
BUYER. BUYER HEREBY WAIVES ANY WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED,
WITH RESPECT TO THE ACCURACY, COMPLETENESS OR MATERIALITY OF THE INFORMATION,
REPORTS, PROJECTIONS, MATERIALS, RECORDS, AND DATA NOW, HERETOFORE, OR HEREAFTER
FURNISHED OR MADE AVAILABLE TO BUYER IN CONNECTION WITH THE PROPERTIES, EXCEPT
AS SET FORTH IN THIS AGREEMENT (INCLUDING

 

37



--------------------------------------------------------------------------------

ANY DESCRIPTION OF THE QUALITY OR QUANTITY OF HYDROCARBON RESERVES (IF ANY),
PRODUCTION RATES, RECOMPLETION OPPORTUNITIES, DECLINE RATES, PRICING
ASSUMPTIONS, ABILITY OR POTENTIAL FOR PRODUCTION OF HYDROCARBONS FROM THE
PROPERTIES, ENVIRONMENTAL CONDITION OF THE PROPERTIES, OR ANY OTHER MATTERS
CONTAINED IN ANY OTHER MATERIAL FURNISHED OR MADE AVAILABLE TO BUYER BY SELLERS
OR BY SELLERS’ AGENTS OR REPRESENTATIVES). OTHER THAN AS SET FORTH IN THIS
AGREEMENT, ANY AND ALL SUCH INFORMATION, REPORTS, PROJECTIONS, MATERIALS,
RECORDS, AND DATA NOW, HERETOFORE OR HEREAFTER FURNISHED BY SELLERS IS PROVIDED
AS A CONVENIENCE ONLY AND ANY RELIANCE ON OR USE OF SAME IS AT BUYER’S SOLE
RISK. WITH RESPECT TO THE EASEMENTS, SELLERS EXPRESSLY DISCLAIM ANY
REPRESENTATIONS OR WARRANTIES THAT THEY ARE CONTIGUOUS; THAT THE PIPELINES LIE
WITHIN THE EASEMENTS, OR THAT THEY GRANT THE RIGHT TO LAY, MAINTAIN, REPAIR,
REPLACE, OPERATE, CONSTRUCTION, OR REMOVE ANY PIPELINES. Subject to the
provisions of this Agreement, if necessary, Buyer shall secure its own rights
and permits to operate and maintain any pipelines or Facilities comprising a
portion of the Properties on the land of others at its own expense. THERE ARE NO
WARRANTIES THAT EXTEND BEYOND THE FACE OF THIS AGREEMENT AND THE ASSIGNMENT.
BUYER ACKNOWLEDGES THAT THIS WAIVER IS CONSPICUOUS.

 

BUYER’S INITIALS:                     

  SELLERS’ INITIALS:                     

16.6 Gas Balancing. The Parties recognize that as of the Effective Time there
are over and under imbalances with respect to gas production or processing
attributable to the Properties and hereby agree that the Properties acquired by
Buyer at Closing will be conveyed at Closing specifically subject to such
imbalances, with Buyer bearing and assuming all obligations with respect to any
overproduction account or liability associated with the Properties and receiving
the benefit of and being credited with any unproduction account or credit
existing as of the Effective Time with respect to the Properties. Preliminary
financial settlement at the Closing for gas imbalances as reflected in the
Preliminary Purchase Price calculated pursuant to Section 14.2 will be based
upon the information set forth in Schedule 5.10, with final settlement effected
pursuant to Section 15.1, in the Final Settlement Statement, based on actual
overproduction and underproduction accounts as of the Effective Time. The
Parties agree that such overproduction accounts and liabilities are Permitted
Encumbrances hereunder, and the existence of such overproduction accounts or
liabilities shall not constitute grounds for Buyer to assert that the Properties
affected thereby are subject to any Title Defects. From and after the Closing,
Buyer shall defend, save harmless and indemnify Seller Group from all Claims or
Losses arising from such overproduction accounts and liabilities; provided,
however, that Sellers indemnity and hold harmless obligations in Section 16.1.1
with respect to a breach of the representation and warranty contained in
Section 5.10 shall in no way be abrogated or limited by the foregoing provisions
of this Section 16.6.

16.7 Notice of Claims. If a Claim is asserted against a Party for which the
other Party may have an obligation of indemnity and defense (whether under this
Article 16 or any other provision of this Agreement), the Party seeking
indemnification (“Indemnified Party”) shall give the Party from which the
Indemnified Party seeks indemnification (“Indemnifying Party”)

 

38



--------------------------------------------------------------------------------

prompt written notice of the claim, setting forth the particulars associated
with the claim (including a copy of the written claim, if any) as then known by
the Indemnified Party (“Claim Notice”).

16.8 Defense of Claims. Within 30 days after the Indemnifying Party receives a
Claim Notice, the Indemnifying Party shall notify the Indemnified Party whether
or not the Indemnifying Party will assume responsibility for defense and payment
of the Claim. The Indemnified Party is authorized, prior to and during such 30
day period, to file any motion, pleading or other answer that it deems necessary
or appropriate to protect its interests, or those of the Indemnifying Party, and
that is not prejudicial to the Indemnifying Party. If the Indemnifying Party
elects not to assume responsibility for defense and payment of the Claim, the
Indemnified Party may defend against, or enter into any settlement with respect
to, the Claim as it deems appropriate without relieving the Indemnifying Party
of any indemnification obligations the Indemnifying Party may have with respect
to such Claim. The Indemnifying Party’s failure to respond in writing to a Claim
Notice within the 30 day period shall be deemed an election by the Indemnifying
Party not to assume responsibility for defense and payment of the Claim. If the
Indemnifying Party elects to assume responsibility for defense and payment of
the Claim: (a) the Indemnifying Party shall defend the Indemnified Party against
the Claim with counsel of the Indemnifying Party’s choice (reasonably acceptable
to the Indemnified Party, which shall cooperate with the Indemnifying Party in
all reasonable respects in such defense), (b) the Indemnifying Party shall pay
any judgment entered or settlement with respect to such Claim, (c) the
Indemnifying Party shall not consent to entry of any judgment or enter into any
settlement with respect to the Claim that (i) does not include a provision
whereby the plaintiff or claimant in the matter releases the Indemnified Party
from all liability with respect to the Claim or (ii) contains terms that may
materially and adversely affect the Indemnified Party (other than as a result of
money damages covered by the indemnity), and (d) the Indemnified Party shall not
consent to entry of any judgment or enter into any settlement with respect to
the Claim without the Indemnifying Party’s prior written consent. In all
instances the Indemnified Party may employ separate counsel and participate in
defense of a Claim, but the Indemnified Party shall bear all fees and expenses
of counsel employed by the Indemnified Party.

ARTICLE 17

RISK OF LOSS

17.1 Casualty Loss. If, after the date hereof and prior to the Closing any
portion of the Properties shall be substantially damaged or destroyed by fire or
other casualty, or if any substantial portion of the Properties shall be taken
by condemnation or the exercise of eminent domain (in either case, a “Casualty
Loss”), Buyer shall be entitled to any applicable insurance proceeds or
condemnation awards and an adjustment to the Purchase Price based upon the
Allocated Value of the Property destroyed or harmed, to the extent such loss is
not covered by insurance or condemnation award; provided, however, that if prior
to Closing a Casualty Loss (after taking into account insurance and indemnity
proceeds) occurs of more than ten percent (10%) of the Purchase Price, Sellers
or Buyer shall have the right to terminate this Agreement by delivery of written
notice to the other Parties.

17.2 Buyer’s Risk of Loss. Except as specifically provided in Section 17.1 with
respect to any Casualty Loss, Buyer shall assume all risk of loss with respect
to any change in

 

39



--------------------------------------------------------------------------------

condition of the Properties from the Effective Time and no Seller shall have any
liability, as operator of the Properties or otherwise, for losses or damages
sustained with respect to the condition of the Properties or their ability to
produce Hydrocarbons (other than with respect to any violation by Sellers of the
pre-closing covenants contained in Section 7.1).

ARTICLE 18

TERMINATION AND REMEDIES

18.1 Termination. This Agreement may be terminated as provided below.

18.1.1. The Parties may terminate this Agreement by mutual written consent at
any time prior to the Closing Date.

18.1.2. If the transactions contemplated hereby do not close on or before the
Outside Date, any Party may terminate this Agreement by delivery of written
notice to the other Parties; provided, however, that no Party may terminate this
Agreement pursuant to this Section 18.1.2 if such Party’s failure to comply with
its obligations under this Agreement caused the Closing not to occur on or
before the Outside Date.

18.1.3. Buyer may terminate this Agreement by delivery of written notice to
Sellers at any time prior to the Closing Date if, as of the Closing Date, any
Seller has breached any representation, warranty or covenant in this Agreement
in any material respect and such Seller has failed to cure such breach within a
reasonable time period after receiving written notice of such breach.

18.1.4. Sellers may terminate this Agreement by delivery of written notice to
Buyer at any time prior to the Closing Date if Buyer has breached any
representation, warranty or covenant in this Agreement in any material respect
and Buyer has failed to cure such breach within a reasonable time period after
receiving written notice of such breach.

18.1.5. Either Party may terminate this Agreement in accordance with
Section 17.1.

18.1.6. Either Party may terminate this Agreement by delivery of written notice
to the other Party if the aggregate of (a) the Uncured Title Defects Value plus
(b) the Liquidated Title Defect Payment plus (c) the Unremedied Adverse
Environmental Conditions Value plus (d) the aggregate reduction in Purchase
Price pursuant to Adverse Environmental Condition Removals exceeds ten percent
(10%) of the Purchase Price.

18.2 Effect of Termination. Each Party’s right of termination under Section 18.1
is, subject to Section 21.17, in addition to any other rights it may have under
this Agreement or otherwise, and the exercise of such right of termination will
not be an election of remedies. If this Agreement is terminated pursuant to
Section 18.1, all obligations of the Parties under this Agreement will
terminate, except that Buyer’s indemnity obligations under Section 7.2, and the
obligations of the Parties in this Section 18.2 and Article 21, will survive;
provided, however, that if this Agreement is terminated because of a willful or
intentional breach of this Agreement by the non-terminating Party or because a
Party’s condition to Closing is not satisfied as a result

 

40



--------------------------------------------------------------------------------

of the non-terminating Party’s willful or intentional failure to comply with its
obligations under this Agreement, subject to Section 21.15, the terminating
Party will be entitled to pursue all remedies available at law for damages or
other relief, in equity or otherwise.

18.3 Specific Performance and Other Remedies. Each Party hereby acknowledges
that the rights of each Party to consummate the transactions contemplated hereby
are special, unique and of extraordinary character and that, in the event that
either Party violates or fails or refuses to perform any covenant or agreement
made by it herein, the non-breaching Party may be without an adequate remedy at
law. In the event that either Party violates or fails or refuses to perform any
covenant or agreement made by such Party herein, the non-breaching Party may,
subject to the terms hereof and in addition to any remedy at law for damages or
other relief, institute and prosecute an action in any court of competent
jurisdiction to enforce specific performance of such covenant or agreement or
seek any other equitable relief.

ARTICLE 19

ADDITIONAL COVENANTS

19.1 Further Assurances. After the Closing, each Seller and Buyer shall execute,
acknowledge and deliver or cause to be executed, acknowledged and delivered such
instruments and take such other action as may be necessary or advisable to carry
out their respective obligations under this Agreement and under any exhibit,
document, certificate or other instrument delivered pursuant hereto. Each Seller
shall use commercially reasonable efforts to cooperate with Buyer’s efforts to
obtain all approvals and consents required by or necessary for the transactions
contemplated by this Agreement that are customarily obtained after Closing and
all permits that are not assignable under Section 2.1.6.

19.2 Access to Records by Seller. Within 20 days after Closing, each Seller
shall deliver to Buyer, at Sellers’ address, or at such other place as any of
same may be kept copies of the Records and Data. Buyer shall bear 50% of the
cost of such copies and Sellers shall bear the remaining 50%. For a period of
four (4) years after the date of Closing, each of Buyer and Sellers will retain
any original Records and Data and will make such original Records and Data
available at their respective offices to the other Party upon reasonable notice
from the other Party at reasonable times and during office hours.

19.3 Use of Sellers’ Name. Buyer agrees that within 60 days after Closing they
will remove or cause to be removed the names and marks “Plains Exploration &
Production Company,” and “PXP,” and/or all variations and derivatives thereof
and logos relating thereto from the Properties of which it has assumed
operations and will not thereafter make any use whatsoever of such names, marks
and logos.

19.4 Sellers’ Employees. Notwithstanding the terms of the Confidentiality
Agreement, upon execution of this Agreement, Paragraph 19 of the Confidentiality
Agreement dated September 24, 2007 and amended on December 3 and 7, 2007, will
be superseded by this provision and Buyer shall be permitted, with Sellers’
prior written consent (which shall not be unreasonably withheld) to contact each
of those employees identified on Schedule 19.4 for the purpose of offering
post-Closing employment to such employees.

 

41



--------------------------------------------------------------------------------

19.5 Preferential Right to Purchase. Effective upon Closing, each of Sellers and
Buyer hereby grants to the other a preferential right to purchase all or any
portion of such Party’s interests in (i) the Leases, the Lands, the Wells, and
the Facilities located in the State of Colorado, (ii) any Acquired Interest in
which the Parties own an undivided interest as a result of either Party
exercising its rights under Section 19.6, and (iii) any entity (a “Subject
Entity”) with respect to which any one or more of the properties identified in
clauses (i) or (ii) comprises more than 70% of the value of the assets of such
entity (the “Preferential Right Properties”). Such preferential right shall be
applicable to any direct or indirect proposed sale, assignment, farmout or
transfer, including by merger, consolidation or reorganization (a “Transfer”) of
a Party’s interest in any Preferential Right Properties, but shall not apply in
the event of (x) a Transfer to an affiliate, provided that the affiliate remains
bound by the preferential purchase right and (y) a Transfer of any entity other
than a Subject Entity. If Sellers or Buyer enters into any agreement to Transfer
any Preferential Right Properties, the selling Party shall provide written
notification of the proposed sale to the other Party (a “PR Notice”). The PR
Notice shall include full information concerning the Preferential Right
Properties to be sold and the consideration to be paid or performed to acquire
such Preferential Right Properties, including a copy of the proposed purchase
and sale agreement. The non-selling Party shall have 30 days after receipt of
the PR Notice to elect to acquire such Preferential Right Properties upon the
terms and conditions set forth in such notice. Failure to elect within said
30-day period shall be deemed an election by the non-selling Party not to
acquire any of such Preferential Right Properties. Upon timely election to
acquire, the selling Party shall assign all of such Preferential Right
Properties to the Party exercising its preferential rights hereunder on the
terms set forth in such PR Notice. If the non-selling Party elects (or is deemed
to have elected) not to acquire such Preferential Right Properties, the selling
Party shall have the right to sell such Preferential Right Properties to the
third party indicated in the PR Notice, on terms no more favorable than the
terms in the PR Notice; provided that if the closing to such third party on such
terms does not occur within 90 days after the non-selling Party so elects (or is
deemed to have so elected), then the provisions of this Section 19.5 again
become applicable to such Preferential Right Properties. The rights contained in
this Section 19.5 shall be personal to the Buyer and the Sellers and shall not
run with the land, and shall not be binding upon any successor or assign of any
Preferential Right Property other than (a) Sellers and their affiliates as to
Preferential Right Properties acquired from another Seller or affiliate of
another Seller, (b) Buyer and its affiliates as to Preferential Right Properties
acquired from Buyer or an affiliate of Buyer and (c) successors to Seller’s or
any affiliates of Sellers or Buyer or any affiliate of Buyer by merger or
conversion. In the event the Parties own joint undivided interests in any
Preferential Right Property, the Preferential Right Property shall be made
subject to a Joint Operating Agreement substantially in the form of Exhibit F
pursuant to which PXP or an affiliate of PXP shall be designated the operator
or, if the Preferential Right Property is subject to a pre-existing joint
operating agreement, the Parties shall cooperate in an effort to name PXP or an
affiliate of PXP as the operator under the existing joint operating agreement.
For purposes of clarity, this Section 19.5 shall not apply to, and the
preferential right to purchase created hereby shall not apply to, any and all
interest in Colorado owned or held by Buyer or any of its affiliates at the date
of this Agreement.

19.6 Area of Mutual Interest in Colorado. Effective upon Closing, Seller and
Buyer hereby create a bilateral area of mutual interest covering the lands shown
or described in Exhibit J-1 but expressly excluding therefrom the lands shown or
described in Exhibit J-2 (subject to such exclusion, the “Area of Mutual
Interest”). Except with respect to the transactions

 

42



--------------------------------------------------------------------------------

contemplated by this Agreement, if Seller or Buyer acquires any interest in the
lands within the Area of Mutual Interest, including any leasehold, fee, royalty,
mineral, overriding royalty interest, production payment, net profits or carried
working interests (such interest, the “Acquired Interest”), the acquiring Party
shall provide written notification of the acquisition to the non-acquiring Party
within 15 days of the acquisition of the Acquired Interest. The notice shall
include full information concerning the rights and obligations associated with
the Acquired Interest and the full consideration paid or to be performed to
acquire the Acquired Interest and shall include any documentation executed in
connection with such acquisition. The non-acquiring Party shall have 30 days
following said notice within which to elect to acquire fifty percent (50%) of
the Acquired Interest. Failure to elect within said 30-day period shall be
deemed an election by the non-acquiring Party not to acquire any of the Acquired
Interest. Upon timely election to acquire, the acquiring Party shall assign
(without any warranty of title except for a warranty of title by, through or
under the Acquiring Party) fifty percent (50%) of the Acquired Interest to the
non-acquiring Party, and the non-acquiring Party shall concurrently reimburse
the acquiring Party for 50% of all costs and expenses paid by the acquiring
Party, and assume 50% of all the obligations and liabilities, associated with
the Acquired Interest. Upon the participation of both Parties in any Acquired
Interest, the Acquired Interest shall be made subject to a Joint Operating
Agreement substantially in the form of Exhibit F pursuant to which PXP or an
affiliate of PXP shall be designated the operator or, if the Acquired Interest
is subject to a pre-existing Joint Operating Agreement, the Parties shall
cooperate in an effort to name PXP or an affiliate of PXP as the operator under
the existing Joint Operating Agreement.

19.7 Marketing of Production.

19.7.1 Beginning on the first day of the calendar month thirty (30) days
following the Closing Date, Buyer or its designated affiliate shall market, and
in connection therewith, purchase from Sellers, all Sellers’ interest in the
Hydrocarbons produced from the properties of Sellers’ from which the Permian
Properties and the Properties in Utah are being separated and sold pursuant to
this Agreement and which are operated by Buyer after Closing.

(1) Unless otherwise committed under existing sales agreements, Buyer or its
designated affiliate will purchase all such Hydrocarbons from Seller at the
wellhead.

(2) The price paid by Buyer to Seller for such Hydrocarbons shall be determined
as follows: (i) if Buyer or its designated affiliate sells such Hydrocarbons to
an unaffiliated third party at the well, the price paid shall be the price
received by Buyer or its designated affiliate; or (ii) if such Hydrocarbons are
not sold by Buyer or its designated affiliate at the well, then the price paid
shall be the fair market value of such Hydrocarbons.

(3) The foregoing rights shall terminate (on a Property by Property basis) at
such time as the Buyer and its affiliates ceases to be the operator of a
Property subject to this Section 19.7.1.

19.7.2 Beginning on the first day of the calendar month thirty (30) days
following the Closing Date, Sellers or a designated affiliate of a Seller shall
market, and in connection therewith, purchase from Buyer all Buyer’s interest in
the Hydrocarbons produced from the Properties operated by any Seller or its
affiliate.

 

43



--------------------------------------------------------------------------------

(1) Unless otherwise committed under existing sales agreements, any Seller or
its designated affiliate will purchase all such Hydrocarbons from Buyer at the
wellhead.

(2) The price paid by a Seller or its affiliate to Buyer for such Hydrocarbons
shall be determined as follows: (i) if Seller or its designated affiliate sells
such Hydrocarbons to an unaffiliated third party at the well, the price paid
shall be the price received by Seller or its designated affiliate; or (ii) if
such Hydrocarbons are not sold by Seller or its designated affiliate at the
well, then the price paid shall be the fair market value of such Hydrocarbons.

(3) The foregoing rights shall terminate (on a Property by Property basis) at
such time as Sellers and their respective affiliates cease to be the operator of
a Property subject to this Section 19.7.2.

19.7.3 Notwithstanding any other provision of this Agreement, Sellers shall not
transfer, assign or otherwise convey to Buyer, and Buyer shall not accept or
assume from Sellers, any natural gas or natural gas liquids transportation
agreements or arrangements that Sellers hold or own as of the Closing Date or
thereafter with respect to natural gas or natural gas liquids produced from
Properties operated by Sellers or their affiliates.

ARTICLE 20

ARBITRATION

Except as provided in Article 18 or elsewhere in this Agreement, any
controversy, dispute or claim between the Parties arising under this Agreement
shall be determined by binding arbitration, the conduct of which shall be
governed by the Commercial Arbitration Rules of the American Arbitration
Association.

20.1 Determination. The arbitrators selected to act hereunder under the
Commercial Arbitration Rules of the American Arbitration Association shall be
qualified by education and experience to pass on the particular question in
dispute. The arbitrators shall promptly hear and determine (after due notice of
hearing and giving the parties a reasonable opportunity to be heard) the
questions submitted, and shall render their decision within 60 days after
appointment of the third arbitrator. The arbitration shall be held in Houston,
Texas. If within such period a decision is not rendered by the board, or
majority thereof, new arbitrators may be named and shall act hereunder at the
election of either Buyer or Sellers in like manner as if none had been
previously named.

20.2 Decision Binding. The decision of the arbitrators, or the majority thereof,
made in writing shall be final and binding upon the parties hereto as to the
questions submitted, shall be enforceable against any Party in any court of
competent jurisdiction, and Buyer and Sellers will abide by and comply with such
decision. The expenses of arbitration, including reasonable compensation to the
arbitrators, shall be borne equally by the parties hereto. The arbitrators shall
not be entitled to award punitive damages.

 

44



--------------------------------------------------------------------------------

ARTICLE 21

MISCELLANEOUS

21.1 Notice. All notices required or permitted under this Agreement shall be in
writing and shall be delivered personally or by certified mail, postage prepaid
and return receipt requested or by telecopier as follows:

 

Sellers:

   c/o Plains Exploration & Production Company    700 Milam, Suite 3100   
Houston, Texas 77002    Attention: Marc A. Hensel   

        Vice President Acquisitions & Divestments

   Telephone: (713) 579-6033    Telecopier: (713) 579-6200    with a copy to:   
Plains Exploration & Production Company    700 Milam, Suite 3100    Houston,
Texas 77002    Attention: John F. Wombwell   

        Executive Vice President and General Counsel

   Telephone: (713) 579-6123    Telecopier: (713) 579-6231

Buyer:

   c/o OXY USA Inc.    10889 Wilshire Boulevard    Los Angeles, California 90024
   Attention: Todd A. Stevens    Telephone: (310) 443-6141    Telecopier: (310)
443-6435    with a copy to:    Occidental Oil and Gas Corporation    10889
Wilshire Boulevard    Los Angeles, California 90024    Attention: Vice President
and General Counsel    Telephone: (310) 433-6396    Telecopier: (310) 443-6192

or to such other place within the United State of America as either Party may
designate as to itself by written notice to the other. All notices given by
personal delivery or mail shall be effective on the date of actual receipt at
the appropriate address. Notices given by telecopier shall be effective upon
actual receipt if received during recipient’s normal business hours or at the
beginning of the next Business Day after receipt if received after the
recipient’s normal business hours. All notices by telecopier shall be confirmed
in writing on the day of transmission by either mailing by postage prepaid
certified mail with return receipt requested, or by personal delivery.

 

45



--------------------------------------------------------------------------------

21.2 Governing Law. This Agreement and the obligations of the Parties hereunder
will be governed by and construed in accordance with the laws of the State of
Texas, without giving effect to any choice of law principles.

21.3 Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective permitted successors and
assigns. Notwithstanding the preceding sentence, except as permitted below,
neither party shall assign this Agreement or its rights hereunder without the
other party’s written consent, which shall not be unreasonably withheld. Buyer
shall, without the obligation to obtain the prior written consent of Sellers but
with the obligation to provide contemporaneous or prior notice to Sellers, be
entitled to assign this Agreement or all or any part of its rights or
obligations hereunder to one or more affiliates of Buyer, but no such assignment
will release or discharge Buyer from any of its obligations as the “Buyer” under
this Agreement or any certificate, document, instrument or writing delivered
pursuant hereto.

21.4 Entire Agreement. This Agreement, together with the Exhibits and Schedules
hereto and the certificates, documents, instruments and writings that are
delivered pursuant hereto (including the Joint Operating Agreement(s)
contemplated by Section 7.7), constitutes the entire agreement and understanding
of the Parties in respect of its subject matters and supersedes all prior
understandings, agreements, or representations by or among the Parties, written
or oral, to the extent they relate in any way to the subject matter hereof or
the Transactions, excluding the Confidentiality Agreement dated September 24,
2007 and amended on December 3 and 7, 2007 between PXP and Occidental Oil and
Gas Corporation (the “Confidentiality Agreement”), which is addressed in
Section 21.8; provided that to the extent there is a conflict or inconsistency
between this Agreement and the Joint Operating Agreement(s), the Joint Operating
Agreement(s) shall control. There are no third party beneficiaries having rights
under or with respect to this Agreement.

21.5 Amendment; Waiver. No amendment, modification, replacement, termination or
cancellation of any provision of this Agreement will be valid, unless the same
shall be in writing and signed by Buyer and Sellers. No waiver by any Party of
any default, misrepresentation or breach of warranty or covenant hereunder,
whether intentional or not, may be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising because of any prior or subsequent such
occurrence.

21.6 Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided, however, that if any
provision of this Agreement, as applied to any Party or to any circumstance, is
adjudged by a court of competent jurisdiction, arbitrator, or mediator not to be
enforceable in accordance with its terms, the Parties agree that the court of
competent jurisdiction, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

46



--------------------------------------------------------------------------------

21.7 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party because of the authorship of any provision of this
Agreement. Any reference to any federal, state, local, or foreign law will be
deemed also to refer to such law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes” and “including” will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof. References herein to any Section or Article shall be references to
a Section or Article of this Agreement unless the context clearly requires
otherwise.

21.8 Confidentiality. All information made available by PXP to Buyer pursuant to
this Agreement shall be maintained as confidential by Buyer until Closing. The
Parties shall remain subject, until the Closing, to the Confidentiality
Agreement, at which time of Closing such Confidentiality Agreement shall
terminate. Buyer shall take all actions reasonably necessary to ensure that
Buyer’s employees, consultants, representatives and agents comply with the
provisions of this Section 21.8. After Closing, Sellers will maintain as
confidential all information permitted to be retained (either as an original or
copy) hereunder.

21.9 Standstill. Until September 24, 2010, neither Buyer nor Occidental
Petroleum Corporation nor any of its subsidiaries shall, without the prior
written consent of PXP, effect or seek, offer, agree or propose (whether
publicly or otherwise) to effect, or cause to participate in or in any way
advise, encourage or assist (including financial assistance) any other person to
effect or seek, offer, agree or propose (whether publicly or otherwise) to
effect or participate in: (i) any acquisition of any securities or rights to
acquire any securities (or any other beneficial ownership thereof) of PXP,
whether such agreement or proposal is with any of the shareholders of PXP or
with a third party (provided that the foregoing shall not apply to any
acquisition by any employee benefit plans of Buyer or any of its affiliates in
the ordinary course of business); (ii) any merger, or other business combination
or tender, take-over bid or exchange offer involving the securities of PXP;
(iii) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to PXP, or (iv) any “solicitation” of
“proxies” (as such terms are used in the rules of the United States Securities
and Exchange Commission) or consents to vote with respect to any voting
securities of PXP.

21.10 Headings. The article and Section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

 

47



--------------------------------------------------------------------------------

21.11 Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement by telecopier shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any Party delivering an
executed counterpart of this Agreement by telecopier also shall deliver an
original executed counterpart of this Agreement, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability and
binding effect of this Agreement.

21.12 Expenses, Fees and Taxes.

21.12.1. Each of the Parties hereto shall pay its own fees and expenses incident
to the negotiation and preparation of this Agreement and consummation of the
transactions contemplated hereby, including brokers’ fees. Buyer shall be
responsible for the cost of all fees for the recording of transfer documents.
All other costs shall be borne by the Party incurring them, except as otherwise
set forth in this Agreement. All taxes, whether in the form of income,
franchise, margin or capital gains taxes, imposed by federal, state, or foreign
tax authorities are the obligation of and shall be borne by the Party incurring
such tax. Notwithstanding anything to the contrary herein, it is acknowledged
and agreed by and between Sellers and Buyer that the Purchase Price excludes any
sales taxes or other taxes of a similar nature in connection with the sale of
property pursuant to this Agreement. Buyer and Seller will use commercially
reasonable efforts and cooperate in good faith to exempt the sale, conveyance,
assignments and transfers to be made to Buyer from any sales, use, stamp, real
estate transfer, documentary, registration, recording and other similar taxes
(collectively “Transfer Taxes”). If a determination is ever made that a Transfer
Tax applies, Buyer shall be liable for such tax. Buyer shall indemnify and hold
Seller Group harmless with respect to the payment of any of such taxes,
including any interest or penalties assessed thereon. The indemnity and hold
harmless obligation contained in the preceding sentence shall survive the
Closing.

21.12.2. If the transactions hereunder constitute an applicable asset
acquisition pursuant to Section 1060 of the Code, the Parties agree to cooperate
in the preparation of Form 8594. The Parties agree that the Allocated Value for
each property on Exhibit B shall be used for this purpose. Buyer and Sellers
shall (a) be bound by this allocation for all tax purposes, (b) timely file all
forms (including IRS Form 8594) and tax returns required to be filed in
connection with this allocation, (c) prepare and file all tax returns in a
manner consistent with this allocation, and (d) take no position inconsistent
with this allocation in any tax return, any audit or examination by, or any
proceeding before, any taxing authority or otherwise. In the event that the
allocation is disputed by any taxing authority, the Party receiving notice of
such dispute shall promptly notify and consult with the other Party and keep the
other Party apprised of material developments concerning resolution of such
dispute.

21.13 Tax-Deferred Exchange Option. Either Party shall have the right to elect
to effect a tax-deferred exchange under Internal Revenue Code Section 1031 (a
“Tax Deferred Exchange”) for all or part of the Properties at any time prior to
the date seven (7) days before the Closing Date. If a Party elects to effect a
Tax-Deferred Exchange (“Electing Party”), the other Party agrees to execute
escrow instructions, documents, agreements or instruments to effect the

 

48



--------------------------------------------------------------------------------

exchange; provided, however, that the other Party shall incur no additional
costs, expenses, fees or liabilities as a result of or connected with the
exchange. Each Seller and Buyer may assign any of its rights and delegate
performance of any of its duties under this Agreement in whole or in part to a
third party in order to effect such an exchange; provided, however, that each
Electing Party shall remain responsible to the other Party for the full and
prompt performance of their respective delegated duties. The Electing Party
shall indemnify and hold other Party harmless from and against all claims,
expenses (including reasonable attorneys’ fees), loss and liability resulting
from its participation in any exchange undertaken pursuant to this Section 21.13
pursuant to the request of Electing Party.

21.14 CV Pipeline LLC Tax Partnership.

21.14.1. The Parties agree to designate the Buyer or any person that is admitted
to CV Pipeline LLC as a successor to Buyer, as the tax matters member (“Tax
Matters Member”) of CV Pipeline LLC. Buyer is authorized to perform, on behalf
of the CV Pipeline LLC, any act that may be necessary to make this designation
effective.

21.14.2. The Parties agree that Buyer, at its sole discretion, can make an
election under Section 754 of the Code with respect to CV Pipeline LLC for any
taxable year.

21.15 CVGG Tax Partnership. The Sellers agree to cooperate with Buyer to cause
CVGG to complete its Tax Return and submit to CV Pipeline LLC its Form K-1 by no
later than June 30 of each year.

21.16 Public Announcements. The Parties agree that prior to making any public
announcement or statement with respect to the transactions contemplated by this
Agreement, the Party desiring to make such public announcement or statement
shall consult with the other Party hereto and endeavor in good faith to obtain
approval of the other Party to the text of a public announcement or statement to
be made solely by Sellers, on the one hand, or Buyer, on the other, as the case
may be; provided, however, if Sellers, on the one hand, or Buyer, on the other
is required by law or the rules of the New York Stock Exchange to make such
public announcement or statement, then the same may be made without the approval
of the other Party.

21.17 Limitation on Damages. Notwithstanding any term or provision of this
Agreement to the contrary, in no event shall any party to this Agreement be
liable for any consequential, special, exemplary, punitive or similar damages or
lost profits arising out of or relating to this Agreement.

21.18 Schedules.

21.18.1. Until the close of business on the date that is three weeks from the
date of this Agreement, Sellers may notify Buyer of any changes or additions
(based on information that becomes known to the individuals on Schedule 1.1
after the date hereof) to Schedule 2.1.3 or Schedule 5.5 to disclose (a “New
Restriction Disclosure”) a previously undisclosed area of mutual interest,
non-competition or other restriction on doing business (a “Restriction”)
relating to the Permian Properties by the delivery of amendments or supplements
thereto, if any (“Updated Schedules”). In such event Schedule 2.1.3 and 5.5
shall be deemed amended for all purposes of this Agreement effective as of the
date of execution of this Agreement to reflect the Updated Schedules and Buyer
shall have the option set forth in Section 21.18.2.

 

49



--------------------------------------------------------------------------------

21.18.2. To the extent Buyer believes that a Restriction included in a New
Restriction Disclosure includes facts that will have an adverse material
economic impact on Buyer’s business or properties located in the Permian Basin,
including the Permian Properties (“Buyer’s Permian Properties”), Buyer shall,
within five days following receipt of the Updated Schedules, notify Sellers to
that effect and in such notice notify Sellers as to whether Buyer elects to
either (i) permanently remove the Properties affected by any Restriction
included in such New Restriction Disclosures from this Agreement, proceed to
Closing and reduce the Purchase Price by the Allocated Value of the removed
Properties or (ii) close as to the Properties in accordance with this Agreement.

21.18.3. If Buyer fails to deliver notice within the foregoing five day period,
or the New Restriction Disclosures do not include a Restriction that Buyer
believes will have an adverse material economic impact on Buyer’s Permian
Properties, Closing shall occur in accordance with the terms of this Agreement
and there shall be no adjustment to the Purchase Price pursuant to this
Section 21.18.

21.18.4. Until the close of business on the date that is three weeks from the
date of this Agreement, Sellers may notify Buyer of any changes or additions
(based on information that becomes known to the individuals on Schedule 1.1
after the date hereof) to Schedule 5.5 to disclose previously undisclosed
matters relating to the Permian Properties other than Restrictions (“New Permian
Disclosures”) by the delivery of Updated Schedules. In such event Schedule 5.5
shall be deemed amended for all purposes of this Agreement effective as of the
date of execution of this Agreement to reflect the Updated Schedules and Buyer
shall have the option set forth in Section 21.18.5.

21.18.5. To the extent that New Permian Disclosures include facts that Buyer
believes will have an adverse economic impact on Buyer’s Permian Properties that
exceeds $1,000,000 in value in the aggregate, Buyer shall, within five days
following receipt of the last of the Updated Schedules with respect thereto,
notify Sellers to that effect. Thereafter, the Purchase Price shall be reduced
by the amount so notified by Buyer. Any dispute relating to the adverse economic
impact of such New Permian Disclosures shall be resolved pursuant to arbitration
in accordance with Article 20. Notwithstanding the foregoing, to the extent that
Buyer believes that such New Permian Disclosures in the aggregate will have an
adverse material economic impact on Buyer’s Permian Properties, Buyer shall,
within five days following receipt of the Updated Schedules, notify Sellers to
that effect and in such notice notify Sellers that Buyer elects to permanently
remove the Permian Properties affected by such New Permian Disclosure from this
Agreement, proceed to Closing and reduce the Purchase Price by the Allocated
Value of the removed Permian Properties.

[Remainder of page intentionally left blank]

 

50



--------------------------------------------------------------------------------

Executed as of the date set forth above.

 

SELLERS: Plains Exploration & Production Company By:  

/s/ Doss R. Bourgeois

 

Doss R. Bourgeois

  Executive Vice President –Exploration & Production Plains Resources, Inc., PXP
Hell’s Gulch LLC, PXP East Plateau LLC, PXP Brush Creek LLC, PXP Piceance LLC
Pogo Producing Company LLC

Pogo Panhandle 2004 LP, by Latigo Investments
LLC, its general partner

Latigo Petroleum Texas, LP, by Pogo Energy,
Inc., its general partner

By:  

/s/ Doss R. Bourgeois

  Doss R. Bourgeois   Vice President, as to each

 

Signature Page 1 of 2 to Purchase and Sale Agreement



--------------------------------------------------------------------------------

BUYER: OXY USA Inc. By:  

/s/ Todd A. Stevens

  Todd A. Stevens   Vice President

 

Signature Page 2 of 2 to Purchase and Sale Agreement



--------------------------------------------------------------------------------

EXHIBIT I

Form of Right First of Refusal Agreement

                    , 2008

OXY USA Inc.

10889 Wilshire Boulevard

Los Angeles, CA 90024

Attn.: Mr. Todd A. Stevens

Vice President – Acquisitions and Corporation Finance

Re: Right of First Refusal Agreement for LA Basin Interests

Dear Todd:

In connection with that certain Purchase and Sale Agreement dated December 14,
2007 (the “Agreement”) by and between Plains Exploration & Production Company
and certain of its identified subsidiaries and OXY USA Inc. (“OXY”), Plains
Exploration & Production Company and Brown PXP Properties, LLC (collectively,
“PXP”) hereby grant to OXY a right of first refusal (the “First Right”) as
described further herein covering (i) PXP’s current interest in the LA Basin,
made up of five (5) oil and gas fields in and around Los Angeles, California and
being further described on Exhibit “A” attached hereto and made a part hereof,
(ii) any interest in other oil and gas producing properties, oil and gas leases
or surface use rights in service thereto with respect to properties in the LA
Basin acquired by PXP or its affiliates during the terms of this Agreement and
(iii) any entity (a “Subject Entity”) with respect to which any one or more of
the interests identified in clauses (i) or (ii) comprises more than 70% of the
value of the assets of such entity (individually as scheduled, a “First Right
Property” and collectively, the “First Right Properties”). The First Right shall
apply to any direct or indirect proposed sale, assignment, farmout or transfer,
including by merger, consolidation or reorganization (a “Transfer”) of PXP’s
interest in any First Right Properties, but shall not apply in the event of
(x) a Transfer to an affiliate; provided that such affiliate remains bound by
the terms of the First Right and (y) a transfer of any entity other than a
Subject Entity.

If PXP enters into any agreement to Transfer a First Right Property (a “Transfer
Agreement”), PXP shall provide written notice of the proposed sale to OXY (a
“ROFR Notice”). The ROFR Notice shall include full information concerning the
First Right Property to be sold and the consideration to be paid or performed to
acquire such First Right Property, including a



--------------------------------------------------------------------------------

copy of those portions of the Transfer Agreement that apply to the First Right
Property; provided that the ROFR Notice modify thresholds, deductibles and other
limitations on Seller’s liability that are not based on a percentage of
transaction size, to be proportionate to the value of the First Right Property
compared to the value of any larger transaction of which the First Right
Property is a part. OXY shall have until the close of business on the third full
Business Day after receipt of the ROFR Notice to elect to acquire such First
Right Property. Failure by OXY to elect within such period shall be deemed an
election by OXY not to acquire such First Right Property. If OXY timely elects
to purchase such First Right Property, OXY shall enter into an agreement with
PXP to acquire such First Right Property on the terms set forth in the ROFR
Notice within ten days after the ROFR Notice. If OXY elects (or is deemed to
have elected) not to acquire such First Right Property, PXP shall have the right
to sell such First Right Property to the third party indicated in the ROFR
Notice pursuant to the terms of the Transfer Agreement as set forth in the ROFR
Notice, free and clear of the First Right; provided that if the closing to such
third party does not occur pursuant to the Transfer Agreement, then the First
Right shall again become applicable to such First Right Property.

The rights contained in herein shall be personal to OXY and PXP and shall not
run with the land, and shall not be binding upon any successor or assign of any
First Right Property other than (a) PXP and its affiliates (b) Buyer and its
affiliates and (c) successors to PXP or any affiliates of PXP, or OXY or any
affiliate of OXY (other than Occidental Petroleum Corporation), by merger, asset
sale, conversion or otherwise. In the event of any merger, reorganization,
consolidation or buy-out of Occidental Petroleum Corporation with any third
party in which such third party gains control of Occidental Petroleum
Corporation, or transfer of all or substantially all of Occidental Petroleum
Corporation’s assets to any third party, or any other form of change in control
of Occidental Petroleum Corporation, this letter agreement and OXY’s First Right
shall ipso facto terminate and become null and void without the need for further
act or evidence.

With respect to any First Right Property that is the subject of a ROFR Notice,
PXP shall in connection with any such notice and subject to any restrictions
contained in existing agreements, including but not limited to any obligation of
OXY to execute appropriate undertakings of confidentiality, provide OXY on a
timely basis with access to all information in PXP’s possession relating to such
First Right Property. Such access may be provided within a controlled
environment and subject to reasonable restrictions. In connection with the
foregoing, upon request by OXY, PXP’s representatives shall meet with OXY’s
representatives to discuss past, ongoing and anticipated operations with respect
to the First Right Property.

Terms not otherwise specifically defined in this agreement shall have the
meaning ascribed to such terms in the Agreement.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

If OXY is agreeable to the foregoing terms and conditions, please so indicate by
signature in the space provided below.

 

Very truly yours, PLAINS EXPLORATION & PRODUCTION COMPANY By:  

 

  Doss R. Bourgeois   Executive Vice President –Exploration & Production BROWN
PXP PROPERTIES LLC By:  

 

  Doss R. Bourgeois   Vice President

ACCEPTED AND AGREED TO THIS

         DAY OF DECEMBER, 2007.

 

OXY USA Inc. By:  

 

Name:  

 

Title:  

 

Attachments: Exhibit “A”



--------------------------------------------------------------------------------

Exhibit “A”

to that certain Right of First Refusal Agreement

dated                     , 2008 by and between

Plains Exploration & Production Company, Brown PXP Properties LLC

and OXY USA Inc.

Packard Field

San Vicente Field

Inglewood Field *

Las Cienegas Field

Montebello Field *

 

* Excludes any surface interests

 

-5-